Exhibit 10.1

Execution Version

CREDIT AGREEMENT

Dated as of January 7, 2019

among

COHERUS BIOSCIENCES, INC.,

as the Borrower,

CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER,

as the Guarantors,

HCR COLLATERAL MANAGEMENT, LLC,

as the Administrative Agent

and

THE LENDERS FROM TIME TO TIME PARTY HERETO



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

     Defined Terms      1  

1.02

     Other Interpretive Provisions      27  

1.03

     Accounting Terms      28  

1.04

     Illegality      29  

1.05

     Inability to Determine Rates      29  

1.06

     Times of Day      29  

ARTICLE II THE COMMITMENTS

     30  

2.01

     Term Loan Commitments      30  

2.02

     Borrowings      30  

2.03

     Prepayments      30  

2.04

     Repayment of Loans      32  

2.05

     Interest      33  

2.06

     Fees      33  

2.07

     Computation of Interest      33  

2.08

     Evidence of Debt      33  

2.09

     Payments Generally      34  

2.10

     Sharing of Payments by Lenders      34  

2.11

     Defaulting Lenders      35  

2.12

     Termination of Term Loan Commitments      36  

ARTICLE III TAXES

     36  

3.01

     Taxes      36  

3.02

     Survival      39  

ARTICLE IV GUARANTY

     39  

4.01

     The Guaranty      39  

4.02

     Obligations Unconditional      39  

4.03

     Reinstatement      40  

4.04

     Certain Additional Waivers      40  

4.05

     Remedies      41  

4.06

     Rights of Contribution      41  

4.07

     Guarantee of Payment; Continuing Guarantee      41  

ARTICLE V CONDITIONS PRECEDENT TO CLOSING AND BORROWINGS

     41  

5.01

     Conditions of Initial Borrowing      41  

5.02

     Conditions to all Borrowings      44  

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     45  

6.01

     Existence, Qualification and Power      45  

6.02

     Authorization; No Contravention      45  

6.03

     Governmental Authorization; Other Consents      45  

6.04

     Binding Effect      45  

6.05

     Financial Statements; No Material Adverse Effect      46  

6.06

     Litigation      46  

6.07

     No Default      47  

6.08

     Ownership of Property; Liens      47  

 

i



--------------------------------------------------------------------------------

6.09

     Environmental Compliance      47  

6.10

     Insurance      48  

6.11

     Taxes      48  

6.12

     ERISA Compliance      48  

6.13

     Subsidiaries      49  

6.14

     Margin Regulations; Investment Company Act      49  

6.15

     Disclosure      49  

6.16

     Compliance with Laws      50  

6.17

     Intellectual Property      50  

6.18

     Solvency      51  

6.19

     Perfection of Security Interests in the Collateral      51  

6.20

     Business Locations      51  

6.21

     Sanctions Concerns; Anti-Corruption Laws; PATRIOT Act      52  

6.22

     Material Contracts      52  

6.23

     Compliance of Products      53  

6.24

     Labor Matters      55  

6.25

     EEA Financial Institution      55  

ARTICLE VII AFFIRMATIVE COVENANTS

     55  

7.01

     Financial Statements      55  

7.02

     Certificates; Other Information      56  

7.03

     Notices      58  

7.04

     Payment of Obligations      59  

7.05

     Preservation of Existence, Etc.      59  

7.06

     Maintenance of Properties      59  

7.07

     Maintenance of Insurance      60  

7.08

     Compliance with Laws      60  

7.09

     Books and Records      60  

7.10

     Inspection Rights      60  

7.11

     Use of Proceeds      61  

7.12

     Additional Subsidiaries      61  

7.13

     ERISA Compliance      61  

7.14

     Pledged Assets      61  

7.15

     Compliance with Contractual Obligations      62  

7.16

     Deposit Accounts; Securities Accounts      62  

7.17

     Products      62  

7.18

     Consent of Licensors      62  

7.19

     Anti-Corruption Laws      63  

7.20

     Maintenance of Material IP Rights      63  

7.21

     Post-Closing Matters      63  

ARTICLE VIII NEGATIVE COVENANTS

     64  

8.01

     Liens      64  

8.02

     Investments      66  

8.03

     Indebtedness      67  

8.04

     Fundamental Changes      70  

8.05

     Dispositions      70  

8.06

     Restricted Payments      70  

8.07

     Change in Nature of Business      71  

8.08

     Transactions with Affiliates and Insiders      71  

8.09

     Burdensome Agreements      71  

 

ii



--------------------------------------------------------------------------------

8.10

     Use of Proceeds      71  

8.11

     Prepayment of Other Indebtedness      72  

8.12

     Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity; Certain Amendments      72  

8.13

     Ownership of Subsidiaries      72  

8.14

     Sale Leasebacks      73  

8.15

     Sanctions; Anti-Corruption Laws      73  

8.16

     Liquidity      73  

8.17

     Minimum Consolidated Net Sales      73  

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

     73  

9.01

     Events of Default      73  

9.02

     Remedies Upon Event of Default      76  

9.03

     Application of Funds      77  

ARTICLE X ADMINISTRATIVE AGENT

     78  

10.01

     Appointment and Authority      78  

10.02

     Rights as a Lender      78  

10.03

     Exculpatory Provisions      78  

10.04

     Reliance by Administrative Agent      79  

10.05

     Delegation of Duties      80  

10.06

     Resignation of Administrative Agent      80  

10.07

     Non-Reliance on Administrative Agent and Other Lenders      81  

10.08

     Administrative Agent May File Proofs of Claim      81  

10.09

     Collateral and Guaranty Matters      82  

ARTICLE XI MISCELLANEOUS

     83  

11.01

     Amendments, Etc.      83  

11.02

     Notices and Other Communications; Facsimile Copies      84  

11.03

     No Waiver; Cumulative Remedies; Enforcement      85  

11.04

     Expenses; Indemnity; and Damage Waiver      86  

11.05

     Payments Set Aside      87  

11.06

     Successors and Assigns      88  

11.07

     Treatment of Certain Information; Confidentiality      90  

11.08

     Set-off      91  

11.09

     Interest Rate Limitation      91  

11.10

     Counterparts; Integration; Effectiveness      91  

11.11

     Survival of Representations and Warranties      92  

11.12

     Severability      92  

11.13

     Replacement of Lenders      92  

11.14

     Governing Law; Jurisdiction; Etc.      93  

11.15

     Waiver of Right to Trial by Jury      94  

11.16

     Electronic Execution of Assignments and Certain Other Documents      94  

11.17

     USA PATRIOT Act      94  

11.18

     No Advisory or Fiduciary Relationship      94  

11.19

     Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
95  

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

1.01

     Products

2.01

     Term Loan Commitments and Applicable Percentages

6.10

     Insurance

6.13(a)

     Subsidiaries

6.13(b)

     Capitalization

6.17

     IP Rights

6.20(a)

     Locations of Real Property

6.20(b)

     Taxpayer and Organizational Identification Numbers

6.20(c)

     Changes in Legal Name, State of Organization and Structure

6.22

     Material Contracts

8.01

     Liens Existing on the Closing Date

8.02

     Investments Existing on the Closing Date

8.03

     Indebtedness Existing on the Closing Date

11.02

     Certain Addresses for Notices EXHIBITS     

A

     Form of Loan Notice

B

     Form of Term Note

C

     Form of Joinder Agreement

D

     Form of Assignment and Assumption

E

     Form of Compliance Certificate

 

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of January 7, 2019 among COHERUS
BIOSCIENCES, INC., a Delaware corporation (the “Borrower”), the Guarantors
(defined herein), the Lenders (defined herein) and HCR COLLATERAL MANAGEMENT,
LLC, as Administrative Agent.

The Borrower has requested that the Lenders make an investment in the Borrower
in the form of a term loan facility, and the Lenders are willing to do so on the
terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of (a) assets of
another Person which constitute all or substantially all of the assets of such
Person, or of any division, line of business or other business unit of such
Person, (b) at least a majority of the Voting Stock of another Person, in each
case whether or not involving a merger or consolidation with such other Person
and whether for cash, property, services, assumption of Indebtedness, securities
or otherwise, (c) one or more Acquisition Products or a Person or division, line
of business or other business unit of another Person holding an Acquisition
Product(s), or (d) IP Rights of a Person or division, line of business or other
business unit of another Person holding such IP Rights.

“Acquisition Product” means any product or service developed, manufactured,
marketed, offered for sale, promoted, sold, tested, used or otherwise
distributed by a Person other than the Borrower or any of its Subsidiaries.

“Administrative Agent” means HCR Collateral Management, LLC, in its capacity as
administrative agent under any of the Loan Documents, or any duly appointed
successor administrative agent, pursuant to the terms hereof.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders in accordance with Section 11.02(c).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement.

“Amortization Date” means the four (4) year anniversary of the Closing Date (or
if such day is not a Business Day, the next preceding Business Day); provided,
however, that, if the Consolidated Net Sales for Udenyca for the fiscal year
ending December 31, 2021 for which audited financial statements have been
delivered by the Borrower pursuant to Section 7.01(a) is less than $375,000,000,
the “Amortization Date” shall mean the three (3) year anniversary of the Closing
Date (or if such day is not a Business Day, the next preceding Business Day).

 

1.



--------------------------------------------------------------------------------

“Applicable Percentage” means with respect to any Lender at any time, with
respect to such Lender’s portion of the outstanding Term Loan at any time (or
any payment of interest, prepayment premium or exit fee with respect thereto),
as applicable, the percentage of the Outstanding Amount of such Term Loan held
by such Lender at such time. The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease of any Person, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease and (c) in respect of any
Securitization Transaction of any Person, the outstanding principal amount of
such financing, after taking into account reserve accounts and making
appropriate adjustments, determined by the Administrative Agent in its
reasonable judgment.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto, audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Board of Directors” means (a) with respect to a company or corporation, the
board of directors of the company or corporation or any committee thereof duly
authorized to act on behalf of such board, (b) with respect to a partnership,
the Board of Directors of the general partner of the partnership, (c) with
respect to a limited liability company, the managing member or members or any
controlling committee of managing members thereof, and (d) with respect to any
other Person, the board or committee of such Person serving a similar function.

“Borrower” has the meaning set forth in the introductory paragraph hereto.

 

2.



--------------------------------------------------------------------------------

“Borrower Investment Policy” means the Borrower’s investment policy approved by
the Lenders prior to the Closing Date together with such amendments,
supplements, modifications or replacements thereto as may be approved by the
Administrative Agent after the Closing Date (such approval not to be
unreasonably withheld or delayed).

“Borrowing” means a borrowing of Loans by the Borrower pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of California or the State of New York.

“Businesses” means, at any time, a collective reference to the businesses
operated by the Borrower and its Subsidiaries at such time.

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided, that, the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any domestic commercial bank of recognized
standing having capital and surplus in excess of $500,000,000 or (ii) any bank
whose short-term commercial paper rating from S&P is at least A-1 or the
equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof
(any such bank being an “Approved Bank”), in each case with maturities of not
more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations, (e) Investments
made in accordance with the Borrower Investment Policy and (f) Investments,
classified in accordance with GAAP as current assets, in money market investment
programs registered under the Investment Company Act of 1940 which are
administered by reputable financial institutions having capital of at least
$500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d).

“CFC” means any Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957(a) of the Internal Revenue Code.

“Change of Control” means the occurrence of any of the following events:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable

 

3.



--------------------------------------------------------------------------------

immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of Equity Interests representing 35% or more of the
aggregate ordinary voting power in the election of the Board of Directors of the
Borrower represented by the issued and outstanding Equity Interests of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(b) during any period of twelve (12) consecutive months, a majority of the
members of the Board of Directors of the Borrower cease to be composed of
individuals (i) who were members of that Board of Directors on the first day of
such period, (ii) whose election, appointment or nomination to that Board of
Directors was approved by individuals referred to in clause (i) above
constituting at the time of such election, appointment or nomination at least a
majority of that Board of Directors or (iii) whose election or nomination to
that Board of Directors was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election, appointment or
nomination at least a majority of that Board of Directors; or

(c) any “change of control”, “fundamental change” or any comparable term shall
occur under the Existing Convertible Notes, any Convertible Bond Indebtedness or
any Permitted Senior Revolving Credit Document or any document or other
agreement evidencing any Indebtedness with an aggregate principal amount in
excess of the Threshold Amount.

“CHS-131” means the Borrower’s once-daily oral drug candidate for multiple
sclerosis patients, which has anti-inflammatory activity in the central nervous
system and crosses the blood-brain barrier and all IP Rights and other rights
solely related thereto.

“Closing Date” means the date hereof.

“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
the holders of the Obligations, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents and shall, for the
avoidance of doubt, in no event include Excluded Property.

“Collateral Access Agreement” means an agreement in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which (a) a
lessor of real property in the United States on which Collateral in an aggregate
amount in excess of $1,000,000 is stored or otherwise located, or (b) a
warehouseman, processor or other bailee of inventory or other property owned by
any Loan Party in the United States which is in an aggregate amount in excess of
$1,000,000, in each case, acknowledges the Liens of the Administrative Agent and
waives (or, if approved by the Administrative Agent, subordinates) any Liens
held by such Person on such property, and permits the Administrative Agent
reasonable access to any Collateral stored or otherwise located thereon.

“Collateral Documents” means a collective reference to the Security Agreement,
the Pledge Agreement, the Control Agreements, the Perfection Certificate, the
Collateral Access Agreements, the Mortgages (if any) and other security
documents as may be executed and delivered by the Loan Parties pursuant to the
terms of Section 7.14.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Confidential Information” means all non-public information, whether written,
oral or in any electronic, visual or other medium, that is the subject of
reasonable efforts to keep it confidential and that is owned by or licensed to
the Borrower or any Subsidiary or with respect to which the Borrower or any
Subsidiary is authorized or granted rights under or to.

 

4.



--------------------------------------------------------------------------------

“Consolidated Net Sales” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, net sales of any Product to Third Parties
(including through Manufacturing and Supply Agreements) in the United States for
such period, as determined and reported in accordance with GAAP; provided, that,
“Consolidated Net Sales” shall exclude the net sales generated by any Subsidiary
to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of the income resulting from such net sales is
not at the time permitted by operation of the terms of its Organization
Documents or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Subsidiary. Notwithstanding the
foregoing, if any Product is sold together with other goods in any transaction
without a separate price for such Product, the Consolidated Net Sales applicable
to the quantity of such Product sold in such transaction shall be deemed to be
the average Consolidated Net Sales for such quantity of such Product for all
sales of such Product to Third Parties in the United States (excluding, for the
avoidance of doubt, sales of such Product made pursuant to any transaction where
such Product is sold together with other goods without a separate price for such
Product) during the calendar quarter in which such transaction occurs. For the
avoidance of doubt, “Consolidated Net Sales” excludes any amounts invoiced or
received in connection with any transfers of any Product between the Borrower
and its Subsidiaries.

“Consolidated Revenues” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, revenues for such period as determined and
reported in accordance with GAAP; provided, that, “Consolidated Revenues” shall
exclude the revenues generated by any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of the income resulting from such revenues is not at the time permitted by
operation of the terms of its Organization Documents or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 20% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

“Control Agreement” means any account control agreement by and among a Loan
Party, the applicable depository bank or securities intermediary at which a
Deposit Account or a Securities Account, as the case may be, is maintained, and
the Administrative Agent, in each case in form and substance reasonably
satisfactory to the Administrative Agent.

“Convertible Bond Indebtedness” means Indebtedness having a feature which
entitles the holder thereof to convert or exchange all or a portion of such
Indebtedness into Qualified Capital Stock of the Borrower.

“Copyright License” means any agreement, whether written or oral, providing for
the grant of any right to use any Work under any Copyright.

“Copyrights” means (a) all proprietary rights afforded Works pursuant to Title
17 of the United States Code, including, without limitation, all rights in mask
works, copyrights and original designs, and all proprietary rights afforded such
Works by other countries for the full term thereof (and including all

 

5.



--------------------------------------------------------------------------------

rights accruing by virtue of bilateral or international treaties and conventions
thereto), whether registered or unregistered, including, but not limited to, all
applications for registration, renewals, extensions, reversions or restorations
thereof now or hereafter provided for by law and all rights to make applications
for registrations and recordations, regardless of the medium of fixation or
means of expression, which are owned by or licensed to the Borrower or any
Subsidiary or with respect to which the Borrower or any Subsidiary is authorized
or granted rights under or to; and (b) all copyright rights under the copyright
laws of the United States and all other countries for the full term thereof (and
including all rights accruing by virtue of bilateral or international copyright
treaties and conventions), whether registered or unregistered, including, but
not limited to, all applications for registration, renewals, extensions,
reversions or restorations of copyrights now or hereafter provided for by law
and all rights to make applications for copyright registrations and
recordations, regardless of the medium of fixation or means of expression, which
are owned by or licensed to the Borrower or any Subsidiary or with respect to
which the Borrower or any Subsidiary is authorized or granted rights under or
to.

“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 8.03.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to the sum of (x) the then
applicable Interest Rate plus (y) three percent (3%) per annum, to the fullest
extent permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.11(b), any Lender, as determined
by the Administrative Agent, that (a) has failed to perform any of its funding
obligations hereunder within three (3) Business Days of the date required to be
funded by it hereunder, (b) has notified the Borrower or the Administrative
Agent that it does not intend to comply with its funding obligations hereunder
or (c) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided, that, a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interests in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
Uniform Commercial Code), investment account or other account in which funds are
held or invested to or for the credit or account of any Loan Party.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction or any issuance by any
Subsidiary of its Equity Interests) of any property by any Loan Party or any
Subsidiary, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith,

 

6.



--------------------------------------------------------------------------------

but excluding the following (collectively, the “Permitted Transfers”): (a) the
sale, lease, license, transfer or other disposition of inventory in the ordinary
course of business, (b) the sale, lease, license, transfer or other disposition
in the ordinary course of business of surplus, obsolete or worn out property no
longer used or useful in the conduct of business of the Borrower and its
Subsidiaries, (c) any sale, lease, license, transfer or other disposition of
property to any Loan Party or any Subsidiary; provided, that, if the transferor
of such property is a Loan Party (i) the transferee thereof must be a Loan Party
or (ii) to the extent such transaction constitutes an Investment, such
transaction is permitted under Section 8.02, (d) the abandonment or other
disposition of IP Rights that are not material or are no longer used or useful
in any material respect in the business of the Borrower and its Subsidiaries,
(e) licenses, sublicenses, leases or subleases (other than relating to IP
Rights, in each case) granted to third parties in the ordinary course of
business and not interfering with the business of the Borrower and its
Subsidiaries, (f) any Involuntary Disposition or any sale, lease, license or
other disposition of property (other than, for the avoidance of doubt, IP
Rights) in settlement of, or to make payment in satisfaction of, any property or
casualty insurance, (g) dispositions of cash and Cash Equivalents, in each case,
in the ordinary course of business, (h) dispositions consisting of the sale,
transfer, assignment or other disposition of unpaid and overdue accounts
receivable in connection with the collection, compromise or settlement thereof
in the ordinary course of business and not as part of a financing transaction,
(i) Permitted Licenses, (j) to the extent constituting Dispositions, Investments
permitted by Section 8.02, transactions permitted by Section 8.04, Restricted
Payments permitted by Section 8.06 and Permitted Liens, in each case, except to
the extent permitted by reference to Section 8.05 or this definition (or any
clause thereof or hereof), (k) sales, leases, licenses, transfers or other
dispositions of property to the extent that (i) such property is exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of such sale, lease, license, transfer or other disposition are
promptly applied to the purchase price of similar replacement property, (l) the
sale, transfer, issuance or other disposition of a de minimis number of shares
of the Equity Interests of a Foreign Subsidiary of a Loan Party in order to
qualify members of the governing body of such Subsidiary if required by
applicable Law, (m) dispositions of property which in the aggregate do not
exceed $1,500,000 and (n) either (i) a Permitted CH-131 License; provided that
the proceeds of any such transaction shall immediately be deposited into a
Deposit Account that is governed by a Control Agreement or (ii) the transfer,
contribution, assignment, distribution or conveyance of CH-131 and the
Borrower’s business related thereto through a corporate spin-off; provided that
the proceeds of any such transaction shall immediately be deposited into a
Deposit Account that is governed by a Control Agreement. It is understood and
agreed that, notwithstanding anything to the contrary set forth in this
definition, in no event shall a “Permitted Transfer” include any license of any
Product (or any IP Rights associated therewith) other than Permitted Licenses.

“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, prior to
the ninety-first (91st) day after the Maturity Date, (b) requires the payment of
any cash dividends at any time prior to the ninety-first (91st) day after the
Maturity Date, (c) contains any repurchase obligation which may come into effect
prior to payment in full of all Obligations, or (d) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interests referred to in clause (a), (b) or
(c) above, in each case at any time prior to the ninety-first (91st) day after
the Maturity Date; provided, that, any Equity Interests that would not
constitute Disqualified Capital Stock but for provisions thereof giving the
holders thereof the right to require the issuer thereof to redeem or repurchase
such Equity Interests upon the occurrence of a change of control or asset sale
occurring prior to the ninety-first (91st) day after the Maturity Date shall not
constitute Disqualified Capital Stock if such Equity Interests provide that the
issuer thereof will not redeem or repurchase any such Equity Interests pursuant
to such provisions prior to the Term Loan and all other Obligations (other than
contingent indemnification obligations for which no claim has been asserted)
having been paid in full in cash.

 

7.



--------------------------------------------------------------------------------

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state of the United States or the District of Columbia.

“Domain Names” means all domain names and URLs that are registered and/or owned
by or licensed to the Borrower or any Subsidiary or with respect to which the
Borrower or any Subsidiary is authorized or granted rights under or to.

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Borrower or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition. For purposes of determining the aggregate
consideration paid for an Acquisition at the time of such Acquisition, the
amount of any Earn Out Obligations shall be deemed to be the maximum amount of
the earn-out payments in respect thereof as specified in the documents relating
to such Acquisition. For purposes of determining the amount of any Earn Out
Obligations to be included in the definition of Funded Indebtedness, the amount
of Earn Out Obligations shall be deemed to be the aggregate liability in respect
thereof, as determined in accordance with GAAP.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assets” means long-term assets that are used or useful in the same or
a similar line of business as the Borrower and its Subsidiaries were engaged in
on the Closing Date (or any reasonable extensions or expansions thereof).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b).

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

8.



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member, membership or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination; provided, that, Equity Interests shall not include Convertible
Bond Indebtedness or Existing Convertible Notes.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan,
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, (c) a complete or partial withdrawal (within the meaning of Sections 4203
and 4205 of ERISA) by the Borrower or any ERISA Affiliate from a Multiemployer
Plan, (d) the filing by the plan administrator of a notice of intent to
terminate a Pension Plan or the treatment of a Pension Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, (e) the institution by the
PBGC of proceedings under Section 4042 of ERISA to terminate a Pension Plan,
(f) the occurrence of any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Section 432 of the Internal Revenue Code or Sections 303 and 305 of
ERISA, or (h) the imposition of any liability pursuant to Sections 4062(e) or
4069 of ERISA or by reason of the application of Section 4212(c) of ERISA upon
the Borrower or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning set forth in Section 9.01.

“Excepted Convertible Payments” has the meaning set forth in the definition of
“Restricted Payments” hereunder.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

9.



--------------------------------------------------------------------------------

“Excluded Account” means (a) any demand deposit account, securities account,
commodity account or other deposit account of any Loan Party (and all cash, Cash
Equivalents and other securities or instruments credited thereto or deposited
therein) that is used solely and exclusively for payroll, payroll taxes, and
other employee wage and benefit payments to or for any Loan Party’s employees;
(b) Deposit Accounts pledged in connection with Liens permitted by
Section 8.01(r) and (c) any other Deposit Account or Securities Account which,
together with all other Deposit Accounts and Securities Accounts excluded
pursuant to this clause (c) does not as of any date of determination hold cash
and Cash Equivalents in an aggregate amount in excess of $1,300,000.

“Excluded Property” means, with respect to any Loan Party, including any Person
that becomes a Loan Party after the Closing Date as contemplated by
Section 7.12, (a) any personal property (including, without limitation, motor
vehicles) in respect of which perfection of a Lien is not either (x) governed by
the Uniform Commercial Code or (y) effected by appropriate evidence of the Lien
being filed in either the United States Copyright Office or the United States
Patent and Trademark Office, (b) the Equity Interests of any Foreign Subsidiary
or Foreign Subsidiary Holding Company, in each case, to the extent not required
to be pledged to secure the Obligations pursuant to Section 7.14(a), (c) any
property which, subject to the terms of Section 8.09, is subject to a Lien of
the type described in Section 8.01(i) pursuant to documents which prohibit such
Loan Party from granting any other Liens in such property, (d) any United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable federal law; provided, that, upon submission and acceptance by the
United States Patent and Trademark Office of an amendment to allege use pursuant
to 15 U.S.C. Section 1060(a) (or any successor provision), such intent-to-use
trademark application shall no longer constitute “Excluded Property” and shall
be considered Collateral, (e) any general intangible, permit, lease, license,
contract or other instrument of a Loan Party if the grant of a security interest
in such general intangible, permit, lease, license, contract or other instrument
in the manner contemplated by the Collateral Documents, under the terms thereof
or under applicable Law, is prohibited and would result in the termination
thereof or give the other parties thereto the right to terminate, accelerate or
otherwise alter such Loan Party’s rights, titles and interests thereunder
(including upon the giving of notice or lapse of time or both); provided, that,
(x) any such limitation described in this clause (e) on the security interests
granted under the Collateral Documents shall only apply to the extent that any
such prohibition would not be rendered ineffective pursuant to the Uniform
Commercial Code or any other applicable Law or principles of equity and (y) in
the event of the termination or elimination of any such prohibition or the
requirement for any consent contained in any applicable Law, general intangible,
permit, lease, license, contract or other instrument, to the extent sufficient
to permit any such item to become Collateral, a security interest in such
general intangible, permit, lease, license, contract or other instrument shall
be automatically and simultaneously granted under the applicable Collateral
Document and such general intangible, permit, lease, license, contract or other
instrument shall no longer constitute “Excluded Property” and shall be
considered Collateral, (f) any leasehold interest of any Loan Party in real
property, and (g) Deposit Accounts pledged in connection with Liens permitted by
Section 8.01(r).

“Existing Convertible Notes” means the 8.2% convertible senior notes due 2022
initially issued by the Borrower pursuant to the Existing Convertible Note
Purchase Agreement, including the guarantees thereof.

“Existing Convertible Note Purchase Agreement” means that certain Convertible
Note Purchase Agreement, dated as of February 29, 2016, among the Borrower,
HealthCare Royalty Partners III, L.P., MX II Associates LLC, KMG Capital
Partners, LLC and KKR Biosimilar L.P., each as an investor, and the guarantors
party thereto as amended by that certain Amendment thereto, dated March 25,
2016, as may hereafter be further amended or modified from time to time in
accordance with the terms thereof.

“Exploitation” shall mean, with respect to any Product, (a) any and all
activities directed to the marketing, promotion, distribution, offering for
sale, selling, and other commercialization of such Product for the approved use;
(b) importing and exporting such Product for sale; and (c) interacting with
applicable Governmental Authorities regarding the foregoing. When used as a
verb, the term “Exploit” shall mean to engage in Exploitation.

 

10.



--------------------------------------------------------------------------------

“Extraordinary Receipts” means any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including pension
plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof) and indemnity
payments. For the avoidance of doubt, Extraordinary Receipts shall not include
any proceeds from the issuance of Equity Interests or any other financing
(Indebtedness or otherwise) specifically permitted hereunder or any payments or
proceeds from licensing transactions permitted hereunder.

“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by any Loan Party or any Subsidiary.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations thereunder, official interpretations thereof, any agreement
entered into pursuant to current Section 1471(b)(1) of the Internal Revenue Code
(or any amended or successor version described above) and any intergovernmental
agreement, treaty or convention among Governmental Authorities (and any related
laws, regulations or official administrative guidance or practices) implementing
the foregoing.

“FDA” means the Food and Drug Administration of the United States of America or
any successor entity thereto.

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq. and all regulations promulgated thereunder.

“Federal Funds Rate” means, for any day, the greater of (a) the rate per annum
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day provided, that, if such day is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (b) 0%;.

“Foreign Lender” has the meaning set forth in Section 3.01(d).

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Holding Company” means any Subsidiary that has no material
assets other than the Equity Interests (including any indebtedness treated as
equity for U.S. federal income tax purposes), owned directly or indirectly, in
one or more CFCs.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all gross obligations, whether current or long-term, for borrowed money
(including the Obligations) and all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;

 

11.



--------------------------------------------------------------------------------

(b) all purchase money Indebtedness;

(c) the principal portion of all obligations under conditional sale or other
title retention agreements relating to property purchased by such Person or any
Subsidiary thereof (other than customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of
business);

(d) all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;

(e) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than 90 days after the date on which
such trade account payable was created), including, without limitation, any Earn
Out Obligations;

(f) the Attributable Indebtedness of Capital Leases, Securitization Transactions
and Synthetic Leases;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Capital Stock in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends;

(h) all Funded Indebtedness of others secured by (or for which the holder of
such Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed;

(i) all Guarantees with respect to Funded Indebtedness of the types specified in
clauses (a) through (h) above of another Person; and

(j) all Funded Indebtedness of the types referred to in clauses (a) through
(i) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that Funded Indebtedness
is expressly made non-recourse to such Person.

For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder.

“Funding Date” has the meaning set forth in Section 2.01(a).

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

 

12.



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

“Governmental Licenses” means all authorizations issuing from a Governmental
Authority, including the FDA, based upon or as a result of applications to and
requests for approval from a Governmental Authority for the right to
manufacture, import, store, market, promote, advertise, offer for sale, sell,
use and/or otherwise distribute a Product, which are owned by or licensed to the
Borrower or any Subsidiary, acquired by the Borrower or any Subsidiary via
assignment, purchase or otherwise or that the Borrower or any Subsidiary is
authorized or granted rights under or to.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means each Material Domestic Subsidiary of the Borrower identified
as a “Guarantor” on the signature pages hereto and each other Person that joins
as a Guarantor pursuant to Section 7.12, together with their successors and
permitted assigns.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Article IV.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“HCR” means HealthCare Royalty Partners III, L.P. and its affiliates.

“HHS” means the United States Department of Health and Human Services and any
successor agency thereof.

 

13.



--------------------------------------------------------------------------------

“Immaterial Foreign Subsidiary” means at any time, a Foreign Subsidiary that
(a) as of the last day of the fiscal quarter of the Borrower most recently ended
for which the Borrower was required to deliver financial statements pursuant to
Section 7.01(a) or (b), did not have assets in excess of (i) five percent (5%)
of the aggregate total assets of the Borrower and its Subsidiaries at the end of
such fiscal quarter for any one Immaterial Foreign Subsidiary and (ii) ten
percent (10%) of the aggregate total assets of the Borrower and its Subsidiaries
at the end of such fiscal quarter for all Immaterial Foreign Subsidiaries in the
aggregate; and (b) for the period of four fiscal quarters most recently ended
for which the Borrower was required to deliver financial statements pursuant to
Section 7.01(a) or (b), did not have Consolidated Revenues attributable to such
Foreign Subsidiary (excluding, for the avoidance of doubt, intercompany
revenues) for such period in excess of (i) five percent (5%) of Consolidated
Revenues for such period for any one Immaterial Foreign Subsidiary and (ii) ten
percent (10%) of Consolidated Revenues for such period for all Immaterial
Foreign Subsidiaries in the aggregate.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Indebtedness;

(b) the Swap Termination Value of any Swap Contract;

(c) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and

(d) all Indebtedness of the types referred to in clauses (a) through (c) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person or a Subsidiary
thereof is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person or such Subsidiary.

For the avoidance of doubt, “Indebtedness” shall not include Permitted Bond
Hedge Transactions or Permitted Warrant Transactions.

“Indemnified Taxes” has the meaning set forth in Section 3.01(a).

“Indemnitee” has the meaning set forth in Section 11.04(b).

“Information” has the meaning set forth in Section 11.07.

“Interest Payment Date” means (a) the last day of each March, June, September
and December; provided, that, if any such last day is not a Business Day, the
applicable “Interest Payment Date” shall be the first Business Day immediately
preceding such last day; and (b) the Maturity Date.

“Interest Rate” means, as of the Funding Date and any Interest Payment Date, the
per annum interest rate equal to the sum of (a) 7.00% per annum; provided,
however, that, if the Consolidated Net Sales for Udenyca for the fiscal year
ending December 31, 2019 for which financial statements have been delivered by
the Borrower pursuant to Section 7.01(a) is in excess of $250,000,000, 6.75% per
annum as of January 1, 2020 and (b) the LIBOR Rate as of such date.

“Interim Financial Statements” means the unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal quarter ended
September 30, 2018, including balance sheets and statements of income or
operations, shareholders’ equity and cash flows.

 

14.



--------------------------------------------------------------------------------

“Internal Revenue Code” means the United States Internal Revenue Code of 1986.

“Internal Revenue Service” means the United States Internal Revenue Service.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any of its Subsidiaries.

“IP Rights” means, collectively, all Confidential Information, all Copyrights,
all Copyright Licenses, all Domain Names, all Governmental Licenses, all
applications and requests for Governmental Licenses, all Other Intellectual
Property, all Other IP Agreements, all Patents, all Patent Licenses, all
Proprietary Databases, all Proprietary Software, all Trademarks, all Trademark
Licenses, all Trade Secrets, all Websites, all Website Agreements and all
Regulatory Approvals.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit C executed and delivered by a Material Domestic Subsidiary in accordance
with the provisions of Section 7.12.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case, whether or not, having the force of law.

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors and assigns.

“Lending Office” means, as to any Lender, the office address of such Lender and,
as appropriate, account of such Lender set forth on Schedule 11.02 or such other
address or account as such Lender may from time to time notify the Borrower and
the Administrative Agent in accordance with Section 11.02(c).

“LIBOR” means the London Interbank Offered Rate.

“LIBOR Rate” means, as of any Interest Payment Date, the greater of (a) the rate
appearing on the applicable Reuters page (or on any successor or substitute page
or service providing quotations of interest rates applicable to dollar deposits
in the London interbank market comparable to those currently provided on such
page, as determined by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, on such Interest Payment Date for a
period of three months; provided, that, the rate of interest determined by the
Administrative Agent to be the rate or the arithmetic mean of rates at which
dollar deposits in immediately available funds are offered to first-tier banks
in the London interbank Eurodollar market at approximately 11:00 a.m., London
time, on such Interest Payment Date for a period of three months; provided,
further, that if such rate shall be greater than 3.50%, such rate shall be
deemed to be 3.50% for purposes of this definition and (b) 2.50%.

 

15.



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article
II.

“Loan Documents” means this Agreement, each Note, each Joinder Agreement, any
intercreditor agreement entered into by the Administrative Agent with respect to
Permitted Senior Revolving Credit Indebtedness, any subordination agreement
entered into by the Administrative Agent with respect to Convertible Bond
Indebtedness, each Collateral Document and any other agreement, instrument or
document between one or more Loan Parties and the Administrative Agent and/or
one or more Lender(s) that is designated by its terms as a “Loan Document”.

“Loan Notice” means a notice of a Borrowing of Loans pursuant to
Section 2.02(a), which shall be substantially in the form of Exhibit A.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Manufacturing and Supply Agreement” means any agreement or contract, on an
exclusive or non-exclusive basis, entered into by the Borrower or any Subsidiary
with a counterparty (including, without limitation, any contract manufacturing
or contract research organization) whereby the Borrower or such Subsidiary
contracts with such counterparty to provide the Borrower or such Subsidiary with
development, research, manufacturing, supply, marketing, distribution or any
similar services in connection with any product, including without limitation,
the Products, in each case entered into in the ordinary course of business.

“Market Capitalization” means, as of any date of determination, the product of
(a) the 30-Day VWAP as of such date of determination multiplied by (b) the
aggregate number of outstanding shares of common stock of the Borrower as
reported on the Borrower’s most recently filed Form 10-Q or Form 10-K.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, properties, liabilities (actual or
contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole, (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document to
which it is a party or a material impairment in the perfection, value or
priority of the Administrative Agent’s security interests in the Collateral
(except in the case of this clause (b), to the extent that the loss of any
perfection or priority results from the failure of the Administrative Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Documents or to file Uniform Commercial
Code financing statements or continuation statements or other equivalent
filings), (c) an impairment of the ability of the Loan Parties (taken as a
whole) to perform their respective material obligations under the Loan
Documents, or (d) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

“Material Contracts” has the meaning set forth in Section 6.22.

 

16.



--------------------------------------------------------------------------------

“Material Domestic Subsidiary” of any Person means any Subsidiary of such Person
that is organized and existing under the laws of the United States of America,
any State thereof or the District of Columbia and has gross assets of at least
two million five hundred thousand dollars ($2,500,000).

“Material IP Rights” means IP Rights that (a) are material to the operations,
business, property or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole or (b) the loss of which could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect.

“Maturity Date” means January 7, 2025.

“Maximum Accrual” has the meaning set forth in Section 2.03(d).

“Maximum Rate” has the meaning set forth in Section 11.09.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent, for the benefit of the holders of
the Obligations, a security interest in the fee interest and/or leasehold
interests of any Loan Party in real property (other than Excluded Property).

“Multiemployer Plan” means any “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition, Debt
Issuance, Involuntary Disposition or Extraordinary Receipts, net of (a) in the
case of any Disposition or Involuntary Disposition, (i) direct costs incurred in
connection therewith (including, without limitation, legal, accounting and
investment banking fees, and sales commissions), (ii) taxes paid or payable as a
result thereof and (iii) amounts that are set aside as a reserve (A) for
adjustments in respect of the purchase price of such assets and (B) for any
liabilities associated with such sale or casualty, in each case, to the extent
such reserve is required by GAAP and to the extent that in each case the amounts
described above in this clause (iii) are (x) deposited into escrow with a third
party escrow agent acceptable to the Administrative Agent or set aside in a
separate account that is subject to a Control Agreement and (y) paid as a
prepayment of the Obligations in accordance with Section 2.03(b) at such time
when such amounts are no longer required to be set aside as a reserve, (b) in
the case of any Disposition or Involuntary Disposition, the amount necessary to
retire any Indebtedness secured by a Permitted Lien (ranking senior to any Lien
of the Administrative Agent) on the related property and (c) in the case of any
Extraordinary Receipt, (i) reasonable direct costs incurred in connection with
the collection of such proceeds, awards or other payments and (ii) insurance and
condemnation proceeds that are applied to the repair or replacement of the
applicable property within one (1) year after receipt thereof. It is understood
and agreed that “Net Cash Proceeds” shall include, without limitation, any cash
or Cash Equivalents received upon the sale or other disposition of any non-cash
consideration received by any Loan Party or any Subsidiary in any Disposition,
Debt Issuance, Involuntary Disposition or Extraordinary Receipt.

“Note” or “Notes” means the Term Notes, individually or collectively, as
appropriate.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

17.



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Intellectual Property” means all worldwide intellectual property rights,
industrial property rights, proprietary rights and common-law rights, whether
registered or unregistered, which are not otherwise included in Confidential
Information, Copyrights, Copyright Licenses, Domain Names, Governmental
Licenses, Other IP Agreements, Patents, Patent Licenses, Trademarks, Trademark
Licenses, Proprietary Databases, Proprietary Software, Websites, Website
Agreements and Trade Secrets, including, without limitation, all rights to and
under all new and useful algorithms, concepts, data (including all clinical data
relating to a Product), databases, designs, discoveries, inventions, know-how,
methods, processes, protocols, chemistries, compositions, formulas, show-how,
software (other than commercially available, off-the-shelf software that is not
assignable in connection with a Change of Control), specifications for Products,
techniques, technology, trade dress and all improvements thereof and thereto, in
each of the foregoing cases, which is owned by or licensed to the Borrower or
any Subsidiary or with respect to which the Borrower or any Subsidiary is
authorized or granted rights under or to.

“Other IP Agreements” means any agreement, whether written or oral, providing
for the grant of any right under any Confidential Information, Governmental
License, application or request for a Governmental License, Proprietary
Database, Proprietary Software, Trade Secret and/or any other IP Right, to the
extent that the grant of any such right is not otherwise the subject of a
Copyright License, Trademark License, Patent License or Website Agreement.

“Outstanding Amount” means with respect to any Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of any Loans occurring on such date.

“Participant” has the meaning set forth in Section 11.06(d).

“Patent License” means any agreement, whether written or oral, providing for the
grant of any right under any Patent.

“Patents” means all letters patent and patent applications in the United States
and all other countries (and all letters patent that issue therefrom) and all
reissues, reexaminations, extensions, renewals, divisions and continuations
(including continuations-in-part and continuing prosecution applications)
thereof, for the full term thereof, together with the right to claim the
priority thereto and the right to sue for past infringement of any of the
foregoing, which are owned by or licensed to the Borrower or any Subsidiary or
with respect to which the Borrower or any Subsidiary is authorized or granted
rights under or to.

 

18.



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in Section 412, 430, 431, 432 and 436 of
the Internal Revenue Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is maintained or
is contributed to by the Borrower and any ERISA Affiliate and is either covered
by Title IV of ERISA or is subject to minimum funding standards under
Section 412 of the Internal Revenue Code.

“Perfection Certificate” means that certain perfection certificate, in form and
substance reasonably satisfactory to the Administrative Agent, executed by the
Borrower and dated as of the Closing Date.

“Permits” means licenses, Governmental Licenses, certificates, accreditations,
Regulatory Approvals, other authorizations, registrations, permits, consents,
clearances and approvals required in connection with the conduct of the
Borrower’s or any Subsidiary’s business or to comply with any applicable Laws,
and those issued by state governments for the conduct of the Borrower’s or any
Subsidiary’s business.

“Permitted Acquisitions” means an Investment consisting of an Acquisition by any
Loan Party; provided, that: (a) no Default or Event of Default shall have
occurred and be continuing or would result from such Acquisition, (b) the
property acquired (or the property of the Person acquired) in such Acquisition
is used or useful in the same or a related line of business as the Borrower and
its Subsidiaries were engaged in on the Closing Date (or any reasonable
extensions or expansions thereof), (c) the Administrative Agent shall have
received all items in respect of the Equity Interests or property acquired in
such Acquisition required to be delivered by the terms of Section 7.12 and/or
Section 7.14, (d) in the case of an Acquisition of the Equity Interests of
another Person, the Board of Directors of such other Person shall have duly
approved such Acquisition, (e) the Borrower shall have delivered to the
Administrative Agent and the Lenders pro forma financial statements for the
Borrower and its Subsidiaries after giving effect to such Acquisition for the
twelve month period ending as of the most recent fiscal quarter end in a form
reasonably satisfactory to the Administrative Agent, (f) the representations and
warranties made by the Loan Parties in each Loan Document shall be true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality or reference to Material Adverse
Effect) at and as if made as of the date of such Acquisition (after giving
effect thereto) except to the extent any such representation and warranty
expressly relates to an earlier date, in which case it shall be true and correct
in all material respects (and in all respects if any such representation or
warranty is already qualified by materiality or reference to Material Adverse
Effect) as of such earlier date and (g) the aggregate consideration (including
cash and non-cash consideration, deferred purchase price and any Earn Out
Obligations but excluding Qualified Capital Stock of the Borrower (to the extent
not constituting a Change of Control)) paid by the Loan Parties for all such
Acquisitions during the term of this Agreement shall not exceed $50,000,000.

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to the Borrower’s
common stock (or other securities or property following a merger event or other
change of the common stock of the Borrower) purchased by the Borrower in
connection with the issuance of any Convertible Bond Indebtedness; provided,
that, the purchase price for such Permitted Bond Hedge Transaction, less the
proceeds received by the Borrower from the sale of any related Permitted Warrant
Transaction, does not exceed the net cash proceeds received by the Borrower from
the issuance of such Convertible Bond Indebtedness in connection with such
Permitted Bond Hedge Transaction.

 

19.



--------------------------------------------------------------------------------

“Permitted CH-131 License” means any non-exclusive or exclusive license of
CH-131 entered into in the ordinary course of business; provided, that, with
respect to such license (a) no Default or Event of Default has occurred or is
continuing at the time of entry into such license, (b) in the case of any
exclusive license, the Borrower delivers ten (10) days’ prior written notice and
a brief summary of the terms of the proposed license to the Administrative Agent
and delivers to the Administrative Agent and the Lenders copies of the final
executed licensing documents in connection with the exclusive license promptly
upon consummation thereof, and, and (c) all upfront payments, royalties,
milestone payments or other proceeds arising from the licensing agreement that
are payable to the Borrower or any of its Subsidiaries are paid to a Deposit
Account that is governed by a Control Agreement.

“Permitted Licenses” means, collectively, (a) licenses of over-the-counter
software that is commercially available to the public, (b) the Permitted CH-131
License, (c) licenses pursuant to any Manufacturing and Supply Agreement, in
each case, solely with respect to the services provided under such agreement and
(d) non-exclusive and exclusive licenses for the use of the intellectual
property of the Borrower or any of its Subsidiaries entered into in the ordinary
course of business; provided, that, with respect to each such license described
in clauses (b), (c) and (d), (i) no Default or Event of Default has occurred or
is continuing at the time of entry into such license, (ii) the license
constitutes an arms-length transaction, the terms of which, on their face, do
not provide for a sale or assignment of any intellectual property and do not
restrict the ability of the Borrower or any of its Subsidiaries, as applicable,
to pledge, grant a Lien on or assign or otherwise transfer any intellectual
property (in each case other than customary non-assignment provisions that
restrict the assignability of the license but do not otherwise restrict the
ability of the Borrower or any Subsidiary (as applicable) to pledge, grant a
Lien on or assign any other intellectual property), (iii) in the case of any
exclusive license or any Manufacturing and Supply Agreement, (A) the Borrower
delivers ten (10) days’ prior written notice and a brief summary of the terms of
the proposed license to the Administrative Agent and delivers to the
Administrative Agent and the Lenders copies of the final executed licensing
documents in connection with the exclusive license promptly upon consummation
thereof, and (B) any such license could not result in a legal transfer of title
of the licensed property but may be exclusive in respects other than territory
and may be exclusive as to territory only as to discrete geographical areas
outside of the United States, and (iv) all upfront payments, royalties,
milestone payments or other proceeds arising from the licensing agreement that
are payable to the Borrower or any of its Subsidiaries are paid to a Deposit
Account that is governed by a Control Agreement. It is understood and agreed
that, notwithstanding anything to the contrary set forth in this definition, in
no event shall a “Permitted License” include any license of any Product (or any
IP Rights associated therewith) in the United States (or any state or other
political subdivision thereof), except that a “Permitted License” may include a
nonexclusive license to a third party in the ordinary course of the Borrower’s
business in the import, export, manufacture, make, use, sale, offer for sale,
promotion or distribution of such Product so long as such nonexclusive license
does not grant to any third party the right to sell, offer for sale, market or
promote such Product on a royalty payment basis, profit sharing basis or any
other similar payment structure.

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.01.

“Permitted Senior Revolving Credit Documents” means each agreement, instrument
and document entered into by the Borrower or any Subsidiary in connection with
the Permitted Senior Revolving Credit Indebtedness (and in the case of such
agreements, instruments and documents that are material, in each case in form
and substance reasonably satisfactory to the Administrative Agent), as the same
may be amended, modified, extended, restated, replaced or supplemented from time
to time subject to the terms and provisions of the intercreditor agreement
entered into by the Administrative Agent in connection therewith.

 

20.



--------------------------------------------------------------------------------

“Permitted Senior Revolving Credit Indebtedness” means senior secured
Indebtedness of the Borrower in a maximum principal amount not to exceed the
Working Capital Threshold at any one time outstanding incurred under the
Permitted Senior Revolving Credit Documents which satisfies the following
requirements: (a) the Borrower shall have delivered to the Administrative Agent
and the Lenders all material Permitted Senior Revolving Credit Documents
concurrently with its entry into such Permitted Senior Revolving Credit
Documents, certified by a Responsible Officer of the Borrower, (b) no Subsidiary
of the Borrower shall Guarantee, or provide a Lien with respect to, such
Indebtedness if such Subsidiary does not provide a Guaranty of the Obligations
(and pledge its assets in support thereof) in accordance with the terms of the
Loan Documents and (c) such Indebtedness, if secured, shall be secured solely by
the Loan Parties’ Revolving Credit Priority Collateral.

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to the
Borrower’s common stock (or other securities or property following a merger
event or other change of the common stock of the Borrower) sold by the Borrower
substantially contemporaneously with any purchase by the Borrower of a related
Permitted Bond Hedge Transaction, with a strike price higher than the strike
price of the Permitted Bond Hedge Transaction.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” within the meaning of Section 3(3) of
ERISA (including a Pension Plan) that is maintained for employees of the
Borrower or, in the case of any Pension Plan, any ERISA Affiliate or to which
the Borrower or, in the case of any Pension Plan, any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Pledge Agreement” means the pledge agreement dated as of the Closing Date
executed in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, by each of the Loan Parties, as amended or modified from time
to time in accordance with the terms hereof.

“Product” means any product or service developed, imported, manufactured,
marketed, offered for sale, promoted, sold, tested or otherwise distributed by
the Borrower or any Subsidiary in connection with the Business, including those
products set forth on Schedule 1.01 (as updated from time to time in accordance
with the terms of this Agreement) and including, without limitation, Udenyca.

“Pro Forma Basis” means, in respect of a Specified Transaction, that such
Specified Transaction and the following transactions in connection therewith (to
the extent applicable) shall be deemed to have occurred as of the first day of
the applicable period of measurement for the applicable covenant or requirement:
(a) (i) with respect to any Disposition, Involuntary Disposition or sale,
transfer or other disposition that results in a Person ceasing to be a
Subsidiary, income statement and cash flow statement items (whether positive or
negative) attributable to the Person or property disposed of shall be excluded
and (ii) with respect to any Acquisition or Investment, income statement and
cash flow statement items (whether positive or negative) attributable to the
Person or property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent (A) such items are not
otherwise included in such income statement items for the Borrower and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.01 and (B) such items are supported by financial statements
or other information reasonably satisfactory to the Administrative Agent,
(b) any retirement of Indebtedness and (c) any incurrence or assumption of
Indebtedness by the Borrower or any Subsidiary (and

 

21.



--------------------------------------------------------------------------------

if such Indebtedness has a floating or formula rate, such Indebtedness shall
have an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination);
provided, that, Pro Forma Basis in respect of any Specified Transaction shall be
calculated in a reasonable and factually supportable manner and certified by a
Responsible Officer of the Borrower.

“Proprietary Databases” means any material non-public proprietary database or
information repository that is owned by or licensed to the Borrower or any
Subsidiary or with respect to which the Borrower or any Subsidiary is authorized
or granted rights under or to.

“Proprietary Software” means any proprietary software (other than any software
that is generally commercially available, off-the-shelf and/or open source)
including, without limitation, the object code and source code forms of such
software and all associated documentation, which is owned by or licensed to the
Borrower or any Subsidiary or with respect to which the Borrower or any
Subsidiary is authorized or granted rights under or to.

“Qualified Capital Stock” of any Person means any Equity Interests of such
Person that are not Disqualified Capital Stock.

“Recipient” means the Administrative Agent, any Lender, and any other recipient
of any payment by or on account of any obligation of any Loan Party under any
Loan Document.

“Register” has the meaning set forth in Section 11.06(c).

“Regulatory Approvals” means, with respect to a country or other jurisdiction,
the approvals (including approvals of biologics license applications and
marketing authorization applications), licenses, registrations, clearances or
authorizations of any Regulatory Authority necessary to market and/or
commercialize any Product in such country or other jurisdiction

“Related Indemnified Party” means, with respect to any Indemnitee, (a) any
controlled or controlling Affiliate of such Indemnitee, and (b) the respective
officers, directors, employees, agents or representatives of such Indemnitee or
any of its controlled or controlling Affiliates, in the case of this clause (b),
acting at the direction of such Indemnitee or controlled or controlling
Affiliate; provided, that, each reference to a controlled or controlling
Affiliate in this definition pertains to a controlled or controlling Affiliate
involved in the negotiation, syndication, administration or enforcement of this
Agreement.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, sub-advisors and representatives of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Resignation Effective Date” has the meaning set forth in Section 10.06(a).

 

22.



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief operating officer, senior vice president, general
counsel, vice president of finance, treasurer, assistant treasurer or controller
of a Loan Party and, solely for purposes of the delivery of certificates
pursuant to Sections 5.01 or 7.12(b), the secretary or any assistant secretary
of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of any Loan Party or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of (i) any shares
(or equivalent) of any class of Equity Interests of any Loan Party or any of its
Subsidiaries, now or hereafter outstanding or (ii) any call option on any shares
(or equivalent) of any class of Equity Interests or any Loan Party or any of its
Subsidiaries (irrespective of whether such call option can be cash, net share or
physically settled), (c) any payment made to retire, or to obtain the surrender
of, any outstanding warrants, options or other rights to acquire shares of any
class of Equity Interests of any Loan Party or any of its Subsidiaries, now or
hereafter outstanding, (d) any payment made in cash to the holders of the
Existing Convertible Notes or Convertible Bond Indebtedness in excess of the sum
(such sum, the “Excepted Convertible Payments”) of the original principal (or
notional) amount thereof (and, in the case of the Existing Convertible Notes,
the Repayment Premium (as defined in the Existing Convertible Note Purchase
Agreement) thereof), interest thereon, cash payable in lieu of the issuance of
any fractional share upon the conversion thereof, and any fees due thereunder
and (e) any payment made in cash in connection with the settlement of a
Permitted Warrant Transaction (other than cash payable in lieu of the issuance
of any fractional share); provided, that, notwithstanding anything herein to the
contrary, it is understood and agreed that any payment in cash due upon the
conversion or settlement of any Existing Convertible Notes or Convertible Bond
Indebtedness (other than any Excepted Convertible Payments) shall constitute a
Restricted Payment for all purposes hereunder.

“Revolving Credit Lender” has the meaning set forth in Section 8.01(o).

“Revolving Credit Priority Collateral” has the meaning set forth in
Section 8.03(f).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
McGraw-Hill Financial, Inc., and any successor thereto.

“Safety Notices” means any recalls, field notifications, market withdrawals,
warnings, “dear doctor” letters, investigator notices, safety alerts or other
notices of action issued or instigated by the Borrower, any Subsidiary or any
Governmental Authority relating to an alleged lack of safety or regulatory
compliance of the Products.

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Loan Party or such Subsidiary shall sell or transfer any property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.

“Sanction(s)” means any sanction administered or enforced by the United States
government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

23.



--------------------------------------------------------------------------------

“Securities Account” means a “securities account” (as defined in Article 8 of
the Uniform Commercial Code) or other account to or for the credit or account of
any Loan Party to which a financial asset is or may be credited in accordance
with an agreement under which the Person maintaining the account undertakes to
treat the Person for whom the account is maintained as entitled to exercise the
rights that comprise the financial asset.

“Securities Act” means the Securities Act of 1933.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Security Agreement” means the security agreement dated as of the Closing Date
executed in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, by each of the Loan Parties, as amended or modified from time
to time in accordance with the terms hereof.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Specified Transaction” means any Acquisition, any Disposition, any sale,
transfer or other disposition that results in a Person ceasing to be a
Subsidiary, any Involuntary Disposition or any Investment that results in a
Person becoming a Subsidiary, in each case, whether by merger, consolidation or
otherwise.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the

 

24.



--------------------------------------------------------------------------------

foregoing), whether or not any such transaction is governed by or subject to any
master agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement; provided, that, “Swap
Contract” shall not include any Permitted Bond Hedge Transaction or any
Permitted Warrant Transaction.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

“Taxes” has the meaning set forth in Section 3.01(a).

“Term Loan” has the meaning set forth in Section 2.01(a).

“Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan to the Borrower pursuant to Section 2.01(a), in the
initial principal amount set forth opposite such Lender’s name on Schedule 2.01.
The aggregate principal amount of the Term Loan Commitments of all of the
Lenders as in effect on the Closing Date is SEVENTY-FIVE MILLION DOLLARS
($75,000,000).

“Term Note” has the meaning set forth in Section 2.08.

“Third Party” means any entity other than the Borrower, any Subsidiary or any
Affiliate of the Borrower or any Subsidiary.

“30-Day VWAP” means, as of any date of determination, the volume-weighted
average price of the Borrower’s common stock from 9:30 a.m. on the trading day
that is thirty (30) days prior to the End Date to 4:00 p.m. on the last trading
day immediately preceding such date of determination (the “End Date”), as
calculated pursuant to the heading “Bloomberg VWAP” on Bloomberg Page CHRS
<Equity>VWAP.

“Threshold Amount” means $2,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the Outstanding
Amount of all Loans of such Lender at such time.

“Trademark License” means any agreement, written or oral, providing for the
grant of any right to use any Trademark.

 

25.



--------------------------------------------------------------------------------

“Trademarks” means all statutory and common-law trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, service marks, logos and other source or business identifiers, and the
goodwill associated therewith, now existing or hereafter adopted or acquired,
all registrations and recordings thereof, and all applications to register in
connection therewith, under the laws of the United States, any state thereof or
any other country or any political subdivision thereof, or otherwise, for the
full term and all renewals thereof, which are owned by or licensed to the
Borrower or any Subsidiary or with respect to which the Borrower or any
Subsidiary is authorized or granted rights under or to.

“Trade Secrets” means any data or information that is not commonly known by or
available to the public, and which (a) derives economic value, actual or
potential, from not being generally known to and not being readily ascertainable
by proper means by other Persons who can obtain economic value from its
disclosure or use, (b) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy, and (c) which are owned by or licensed to
the Borrower or any Subsidiary or with respect to which the Borrower or any
Subsidiary is authorized or granted rights under or to.

“Treasury Regulations” means the regulations, including temporary regulations,
promulgated by the United States Treasury Department under the Internal Revenue
Code, as such regulations may be amended from time to time (including the
corresponding provisions of any future regulations).

“Udenyca” means a pegfilgrasim biosimilar identified as pegfilgrastim-cbqv, as
described in Biologics License Application No. 761039, including any amendments,
supplements, modifications or other changes to such approved Biologics License
Application.

“United States” and “U.S.” mean the United States of America.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Websites” means all websites that the Borrower or any Subsidiary shall operate,
manage or control through a Domain Name, whether on an exclusive basis or a
nonexclusive basis, including, without limitation, all content, elements, data,
information, materials, hypertext markup language (HTML), software and code,
works of authorship, textual works, visual works, aural works, audiovisual works
and functionality embodied in, published or available through each such website
and all IP Rights in each of the foregoing.

“Website Agreements” means all agreements between the Borrower and/or any
Subsidiary and any other Person pursuant to which such Person provides any
services relating to the hosting, design, operation, management or maintenance
of any Website, including without limitation, all agreements with any Person
providing website hosting, database management or maintenance or disaster
recovery services to the Borrower and/or any Subsidiary and all agreements with
any domain name registrar, as all such agreements may be amended, supplemented
or otherwise modified from time to time.

“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Borrower directly or indirectly through one or more other
Persons 100% of whose Equity Interests are at the time owned, directly or
indirectly, by the Borrower.

“Withholding Agent” means any Loan Party, the Administrative Agent and any other
Person required by applicable Law to withhold or deduct amounts from a payment
made by or on account of any obligation of any Loan Party under any Loan
Document.

 

26.



--------------------------------------------------------------------------------

“Work” means any work or subject matter that is subject to protection pursuant
to Title 17 of the United States Code.

“Working Capital Facility” has the meaning set forth in Section 8.03(f).

“Working Capital Threshold” means $25,000,000.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, modified, extended, restated, replaced or supplemented
from time to time (subject to any restrictions set forth herein or in any other
Loan Document), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “hereto”,
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in an Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified, extended,
restated, replaced or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all real and personal property and tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

27.



--------------------------------------------------------------------------------

1.03 Accounting Terms.

(a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein; provided, however, that, calculations of
Attributable Indebtedness under any Synthetic Lease or the implied interest
component of any Synthetic Lease shall be made by the Borrower in accordance
with accepted financial practice and consistent with the terms of such Synthetic
Lease. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded. Notwithstanding anything to the contrary
contained in this clause (a) or in the definition of “Capital Lease,” in the
event of an accounting change requiring additional leases to be capitalized
which are not required to be capitalized on the date of this Agreement, only
those leases (assuming for purposes hereof that such leases were in existence on
the date hereof) that would constitute Capital Leases in conformity with FASB
ASC 842 on the date hereof shall be considered Capital Leases, and all
calculations and deliverables under this Agreement or any other Loan Document
shall be made or delivered, as applicable, in accordance therewith.

(b) Changes in GAAP. The Borrower will provide a written summary of material
changes in GAAP and in the consistent application thereof with each annual and
quarterly financial statement delivered in accordance with Section 7.01. If at
any time any change in GAAP would affect the computation of any financial
definition or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such definition
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided, that, until
so amended, (i) such requirement shall continue to be computed in accordance
with GAAP prior to such change therein and (ii) the Borrower shall provide to
the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement or as requested hereunder setting forth
a reconciliation between calculations of such definition or requirement made
before and after giving effect to such change in GAAP. Without limiting the
foregoing, leases shall continue to be classified and accounted for on a basis
consistent with that reflected in the Audited Financial Statements for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above.

(c) Calculations. Notwithstanding anything to the contrary contained herein, all
calculations of Consolidated Net Sales and Consolidated Revenues shall be made
on a Pro Forma Basis with respect to all Specified Transactions occurring during
the applicable four quarter period to which such calculation relates. The
parties hereto acknowledge and agree that for purposes of all calculations
hereunder, the principal amount of the Existing Convertible Notes or Convertible
Bond Indebtedness shall be the outstanding principal (or notional) amount
thereof, valued at par.

(d) Consolidation of Variable Interest Rate Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidated pursuant to FASB ASC 810 as if such variable interest entity was a
Subsidiaries as defined herein.

 

28.



--------------------------------------------------------------------------------

1.04 Illegality.

If any Lender determines in good faith in its reasonable discretion that any
change in Law after the Closing Date has made it unlawful, or that any
Governmental Authority has asserted after the Closing Date that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the LIBOR Rate, or to determine or
charge interest rates based upon the LIBOR Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue LIBOR Rate Loans shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist (which
notice such Lender agrees to give promptly). Upon receipt of such notice, the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent) convert all LIBOR Rate Loans of such Lender to Loans of an alternate rate
of interest as determined by the Borrower and the Administrative Agent, giving
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, either
on the immediately succeeding Interest Payment Date thereafter, if such Lender
may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans.

1.05 Inability to Determine Rates.

(a) If in connection with any Term Loan (i) the Administrative Agent determines
that (A) deposits in the relevant currency are not being offered to banks in the
London interbank eurocurrency market for the applicable amount and Interest
Period of such Term Loan or (B) adequate and reasonable means do not exist for
determining the LIBOR Rate for the requested Interest Period with respect to a
proposed Term Loan, or (ii) the Required Lenders determine that for any reason
the LIBOR Rate for the requested Interest Period with respect to a proposed Term
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, the Administrative Agent will promptly so notify the Borrower and
each Lender.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(ii) above have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (a)(ii) above have not
arisen but the supervisory for the administrator of LIBOR or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR shall no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to LIBOR that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable. Notwithstanding anything to the contrary in Section 11.01, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment.

1.06 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

29.



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS

2.01 Term Loan Commitments.

(a) Term Loan. Subject to the terms and conditions set forth herein, each Lender
severally agrees on the Closing Date to make its portion of a term loan (the
“Term Loan”) to the Borrower in an amount not to exceed such Lender’s Term Loan
Commitment by funding in cash the principal amount in Dollars set forth opposite
the name of such Lender on Schedule 2.01, such that the aggregate amount of
loans funded equals Seventy-Five Million Dollars ($75,000,000); provided,
however, that each Lender shall have from the Closing Date up to, and including,
January 10, 2019 to fund its portion of the Term Loan (such date of funding, the
“Funding Date”). Amounts repaid on the Term Loan may not be reborrowed.

(b) Tax Treatment. The parties intend that, for U.S. federal and applicable
state and local income tax purposes, the issue price of the Term Loan is $98.50
per $100 of principal amount. Unless otherwise required by applicable Law or the
good faith resolution of a tax audit, no party shall take any position
inconsistent with the preceding sentence on any U.S. federal or applicable state
or local tax return or for any other U.S. federal or applicable state or local
income tax purpose.

2.02 Borrowings.

(a) Each Borrowing shall be made upon the Borrower’s irrevocable notice (in the
form of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower) to the Administrative Agent, which must be
given not later than 11:00 a.m. at least three (3) Business Days in advance of
the requested date of such Borrowing (or, in the case of the Borrowing to occur
from the Closing Date up to, and including, January 10, 2019, such shorter
period as the Required Lenders may agree to). Each Loan Notice shall specify the
requested date of the Borrowing (which shall be a Business Day).

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans. Each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice or such later date as agreed to by the Borrower and the
Lenders, up to and including January 10, 2019. Upon satisfaction of the
applicable conditions set forth in Section 5.02 (and, if such Borrowing is the
initial Borrowing, Section 5.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent by wire transfer of such funds in accordance with
instructions provided to (and acceptable to) the Administrative Agent by the
Borrower at any time from the Closing Date up to, and including, January 10,
2019.

2.03 Prepayments.

(a) Voluntary Prepayments. Subject to the payment of any prepayment premium as
required under Section 2.03(e), the exit fee required under Section 2.06(b) and
any other fees or amounts payable hereunder at such time, the Borrower may, upon
notice from the Borrower to the Administrative Agent, voluntarily prepay the
Term Loan, in whole or in part; provided, that, (i) such notice must be received
not later than 11:00 a.m. three (3) Business Days prior to the date of
prepayment and (ii) any such prepayment shall be in a principal amount of
$25,000,000 or a

 

30.



--------------------------------------------------------------------------------

whole multiple of at least $5,000,000 in excess thereof (or, if less, the entire
principal amount thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided, that, a
notice of prepayment delivered by the Borrower under this Section 2.03(a) may
state that such notice is conditioned upon the effectiveness of other credit
facilities or the closing of another transaction, the proceeds of which will be
used to prepay any outstanding Loans, in which case such prepayment may be
conditional upon the effectiveness of such other credit facilities or the
closing of such other transaction. Any prepayment pursuant to this
Section 2.03(a) shall be accompanied by (x) all accrued interest on the
Outstanding Amount of the Term Loan prepaid, (y) the prepayment premium required
under Section 2.03(e) and the exit fee required under Section 2.06(b) and
(z) all fees, costs, expenses, indemnities and other amounts due and payable
hereunder at the time of prepayment. Each such prepayment shall be applied to
the principal repayment installments of the Term Loan on a pro rata basis. Each
such prepayment shall be applied to the Loans of the Lenders in accordance with
their respective Applicable Percentages.

(b) Mandatory Prepayments of Loans.

(i) Dispositions and Involuntary Dispositions. The Borrower shall promptly (and,
in any event, within four (4) Business Days) prepay the Term Loan in an
aggregate amount equal to 100% of the Net Cash Proceeds of all Dispositions and
Involuntary Dispositions to the extent such Net Cash Proceeds are not reinvested
in Eligible Assets within 270 days of the date of such Disposition or
Involuntary Disposition. Any prepayment pursuant to this clause (i) shall be
applied as set forth in clause (iv) below.

(ii) Extraordinary Receipts. The Borrower shall promptly (and, in any event,
within four (4) Business Days) upon the receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Extraordinary Receipt, prepay the
Term Loan in an aggregate amount equal to 100% of such Net Cash Proceeds;
provided, that, the Borrower shall not be required to so prepay in any fiscal
year until the aggregate amount of Net Cash Proceeds received from all
Extraordinary Receipts received by the Borrower and its Subsidiaries in such
fiscal year is greater than $1,000,000. Any prepayment pursuant to this clause
(ii) shall be applied as set forth in clause (iv) below.

(iii) Debt Issuance. The Borrower shall promptly (and, in any event, within
three (3) Business Days) upon the receipt by any Loan Party or any Subsidiary of
the Net Cash Proceeds of any Debt Issuance, prepay the Term Loan in an aggregate
amount equal to 100% of such Net Cash Proceeds. Any prepayment pursuant to this
clause (iii) shall be applied as set forth in clause (iv) below.

(iv) Application of Mandatory Prepayments. All payments under this
Section 2.03(b) shall be applied first to all fees (other than, for the
avoidance of doubt, exit fees required by Section 2.06(b)), costs, expenses,
indemnities and other amounts due and payable hereunder, then proportionately
(based on the relation of such amounts to the total amount of the relevant
payment under this Section 2.03(b)) to the payment or prepayment (as applicable)
of the following amounts: default interest, if any, prepayment premium required
by Section 2.03(e) and the exit fee required by Section 2.06(b), accrued
interest and principal. Each such prepayment shall be applied to the principal
repayment installments of the Term Loan in the inverse order of maturity. Each
such prepayment shall be applied to the Loans of the Lenders in accordance with
their respective Applicable Percentages.

 

31.



--------------------------------------------------------------------------------

(c) Change of Control. Upon the occurrence of a Change of Control, the Borrower
shall, at the direction of the Required Lenders, and may, at its option upon
three (3) Business Days prior written notice from the Borrower to the
Administrative Agent, prepay the Outstanding Amount of the Term Loan together
with all accrued and unpaid interest thereon plus the prepayment premium
required by Section 2.03(e) and the exit fee required by Section 2.06(b) plus
all other Obligations (other than contingent indemnification obligations for
which no claim has been asserted). Each such direction or notice shall specify
the date and amount of such prepayment. If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Each prepayment
under this Section 2.03(c) shall be applied to the Loans of the Lenders in
accordance with their respective Applicable Percentages.

(d) [Intentionally Omitted].

(e) Prepayment Premiums. If all or any portion of the Term Loan is prepaid,
repaid, or required to be prepaid or repaid pursuant to this Section 2.03,
Article IX or otherwise, then, in all cases, the Borrower shall pay to the
Lenders, for their respective ratable accounts, on the date on which such
prepayment is paid or required to be paid, in addition to any payment under
Section 2.06(b) and the other Obligations so prepaid, repaid or required to be
prepaid or repaid, a prepayment premium equal to: (i) with respect to any
prepayment paid or required to be paid on or prior to the three (3) year
anniversary of the Closing Date, 5.00% of the principal amount of the Term Loan
prepaid or required to be prepaid, plus all required interest payments that
would have been due on the principal amount of the Term Loan prepaid or required
to be prepaid through and including the three (3) year anniversary of the
Closing Date (to the extent such interest payments have not been paid as of such
date of determination), (ii) with respect to any prepayment paid or required to
be paid after the three (3) year anniversary of the Closing Date but on or prior
to the four (4) year anniversary of the Closing Date, 5.00% of the principal
amount of the Term Loan prepaid or required to be prepaid, (iii) with respect to
any prepayment paid or required to be paid after the four (4) year anniversary
of the Closing Date but on or prior to the five (5) year anniversary of the
Closing Date, 2.50% of the principal amount of the Term Loan prepaid or required
to be prepaid, and (iv) with respect to any prepayment paid or required to be
prepaid thereafter, 1.25% of the principal amount of the Term Loan prepaid or
required to be prepaid.

2.04 Repayment of Loans.

(a) Repayment. From and after the Amortization Date, the Borrower shall repay,
and there shall become due and payable (together with accrued interest thereon),
on each Interest Payment Date in the principal amount of Term Loan equal to
(i) the aggregate outstanding principal amount of Term Loan immediately prior to
the Amortization Date divided by (ii) the number of Interest Payment Dates from,
and including, the Amortization Date through and including the Maturity Date,
rounded to the nearest dollar (which payments shall be reduced as a result of
the application of prepayments in accordance with the order of priority set
forth in Section 2.03), unless accelerated sooner pursuant to Section 9.02;
provided, however, that, if any principal repayment installment to be made by
the Borrower shall come due on a day other than a Business Day, such principal
repayment installment shall be due on the first immediately preceding Business
Day. Any remaining unpaid principal amount of Term Loan, together with all
accrued and unpaid interest, the exit fee required by Section 2.06(b) plus all
other Obligations (other than contingent indemnification obligations for which
no claim has been asserted) shall be due and payable on the Maturity Date.

 

32.



--------------------------------------------------------------------------------

2.05 Interest.

(a) Pre-Default Rate. Subject to the provisions of subsection (b) below, the
Term Loan shall bear interest on the outstanding principal amount thereof from
the Funding Date at a rate per annum equal to the Interest Rate, as determined
on the most recent Interest Payment Date. The Administrative Agent shall give
notice to the Borrower and the Lenders of the Interest Rate on each Interest
Payment Date.

(b) Default Rate. (i) Upon the occurrence of any Event of Default, all
outstanding Obligations shall thereafter bear interest at an interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws and (ii) accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable in cash on
demand.

(c) Interest Generally. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.06 Fees.

(a) [Intentionally Omitted].

(b) Exit Fee. Upon the prepayment or repayment of all or any portion of the Term
Loan (or upon the date any such prepayment or repayment is required to be paid),
whether pursuant to Section 2.03, Section 2.04 or Section 9.02, or otherwise,
the Borrower shall pay to the Lenders, for their respective ratable accounts, on
the date on which such prepayment or repayment is paid or required to be paid
(including, without limitation, the Maturity Date), as the case may be, in
addition to the other Obligations so prepaid, repaid or required to be prepaid
or repaid, an exit fee in an amount equal to four percent (4%) of the principal
amount of the Term Loan prepaid, repaid or required to be prepaid or repaid, as
the case may be, on such date.

2.07 Computation of Interest.

All computations of interest shall be made on the basis of a 360-day year and
actual days elapsed. Interest shall accrue on the Term Loan for the day on which
the Term Loan is made, and shall not accrue on the Term Loan, or any portion
thereof, for the day on which the Term Loan or such portion is paid.

2.08 Evidence of Debt.

The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender in the ordinary course of business. The
accounts or records maintained by each Lender shall be conclusive absent
manifest error of the amount of Loans made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender a promissory note, which shall evidence
such Lender’s Loans in addition to such accounts or records. Each such
promissory note shall be in the form of Exhibit B (a “Term Note”). Each Lender
may attach schedules to its Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.

 

33.



--------------------------------------------------------------------------------

2.09 Payments Generally.

(a) General. Except as otherwise expressly set forth herein, all payments to be
made by the Borrower shall be made free and clear of and without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided in the Loan Documents, all payments by any Loan
Party under the Loan Documents shall be made, without any presentment thereof,
directly to the Lenders, at the respective Lending Offices of the Lenders;
provided, that, if at the time of any such payment a Lender is a Defaulting
Lender, such Defaulting Lender’s pro rata share of such payment shall be made
directly to the Administrative Agent at the Administrative Agent’s Office. The
Loan Parties will make such payments in Dollars, in immediately available funds
not later than 2:00 p.m. on the date due, marked for attention as indicated, or
in such other manner or to such other account in any United States bank as the
Lenders may from time to time direct in writing. All payments received by the
Lenders after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest.

(b) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Article V are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

(c) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 11.04(c).

(d) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.10 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or otherwise, obtain
payment in respect of any principal of or interest on its portion of any of the
Term Loan or prepayment premium or exit fee in connection therewith resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of the
Term Loan and accrued interest thereon and prepayment premium or exit fees in
connection therewith greater than its pro rata share thereof as provided herein,
then the Lender shall (a) notify the Administrative Agent of such fact and
(b) purchase (for cash at face value) participations in the portions of the
Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of, accrued
interest on and prepayment premium or exit fees in connection with their
respective portions of the Loans and other amounts owing them; provided, that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

34.



--------------------------------------------------------------------------------

(ii) the provisions of this Section 2.10 shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its portion of the Loans to any assignee or participant,
other than an assignment to the Borrower or any Subsidiary (as to which the
provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.11 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendment. The Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01. Each Lender agrees to provide the Borrower, the Administrative
Agent and each other Lender with prompt written notice of such Lender becoming a
Defaulting Lender.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amount received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided, that, if
(x) such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate

 

35.



--------------------------------------------------------------------------------

share and (y) such Loans were made at a time when the conditions set forth in
Section 5.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of that Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.11(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will cease to be a
Defaulting Lender; provided, that, no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; provided, further, that, except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender having been a
Defaulting Lender.

2.12 Termination of Term Loan Commitments.

The Term Loan Commitments shall be automatically and permanently reduced to zero
upon the Borrowing of the Term Loan on the Closing Date.

ARTICLE III

TAXES

3.01 Taxes.

(a) All payments of principal and interest on the Loans and all other amounts
payable hereunder or under any Loan Document shall be made free and clear of and
without deduction for any present or future taxes, fees, duties, levies,
assessments, withholdings or other charges of any nature whatsoever (including
interest, penalties and additions to tax thereon) imposed by any taxing
authority (all such amounts being called “Taxes”) except as required by
applicable Law. For purposes of this Agreement, Taxes imposed on any Recipient
on or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document (or, to the extent imposed upon a Recipient
as a result of a change in Law, otherwise imposed with respect to the Loans)
other than (w) Taxes imposed on or measured by such Recipient’s net income
(however denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed by the jurisdiction under which such Recipient is organized or in
which its principal office is located, or in the case of a Lender, in which its
applicable Lending Office is located or (ii) imposed as a result of a present or
former connection between such Recipient and the jurisdiction imposing such Tax
(other than solely as the result of entering into any of the Loan Documents or
engaging in any transaction contemplated thereunder), (x) U.S. federal
withholding Taxes imposed on amounts payable to or for the account of a
Recipient with respect to an applicable interest in a Loan or Term Loan
Commitment pursuant to a Law in effect on the date on which (i) such Recipient
acquires such interest in the Term Loan Commitment (or, to the extent a Loan is
not funded pursuant to a prior Term Loan Commitment, acquires such interest in
such Loan) other than pursuant to an assignment request by the Borrower pursuant
to Section 11.13 or (ii) such Recipient changes its Lending Office, except in
each case to the extent that, pursuant to this Section 3.01, amounts with

 

36.



--------------------------------------------------------------------------------

respect to such Taxes were payable either to such Recipient’s assignor
immediately before such Recipient acquired the applicable interest in such Loan
or Term Loan Commitment hereto or to such Recipient immediately before it
changed its Lending Office, (y) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(d), Section 3.01(e) and Section 3.01(f) and (z) any
withholding Tax imposed under FATCA shall be called “Indemnified Taxes”. If any
withholding or deduction of any Taxes in respect of any payment by or on account
of any obligation of any Loan Party hereunder is required in respect of any
Taxes pursuant to any applicable Law (as determined in the good faith discretion
of an applicable Withholding Agent), then (i) the applicable Withholding Agent
shall be entitled to make such withholding or deduction and shall pay directly
to the relevant Governmental Authority the full amount required to be so
withheld or deducted, (ii) the applicable Withholding Agent shall promptly
forward to the Administrative Agent an official receipt or other documentation
satisfactory to the Administrative Agent evidencing such payment to such
Governmental Authority and (iii) if such Tax is an Indemnified Tax, then the sum
payable by the applicable Loan Party shall be increased by such additional
amount or amounts as is necessary to ensure that the net amount actually
received by the applicable Recipient will equal the full amount such Recipient
would have received had no such withholding or deduction been made (including
any such withholding or deductions applicable to additional amounts payable
pursuant to this Section 3.01(a)).

(b) The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable Law all present or future stamp, court, documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Taxes imposed
with respect to an assignment (other than an assignment made pursuant to
Section 11.13) that are imposed as a result of a present or former connection
between such Recipient and the jurisdiction imposing such Tax (other than a
connection resulting solely from entering into any of the Loan Documents or
engaging in any transaction contemplated thereunder) (all such non-excluded
taxes, “Other Taxes”).

(c) The Borrower shall indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes and any Other
Taxes (including Indemnified Taxes or Other Taxes imposed on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(d) Each Lender that is not a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code (each such Lender a “Foreign
Lender”) shall execute and deliver to each of the Borrower and the
Administrative Agent on or prior to the date that such Lender becomes a party
hereto (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), one or more (as the Borrower or the
Administrative Agent may reasonably request) duly completed and executed copies
of United States Internal Revenue Service Forms W-8ECI, W-8BEN, W-8BEN-E, W-8IMY
(as applicable) and other applicable forms, certificates or documents prescribed
by the United States Internal Revenue Service or reasonably requested by the
Borrower or the Administrative Agent certifying as to such Lender’s entitlement
to any available exemption from or reduction of withholding or deduction of
taxes. Each Lender that is a

 

37.



--------------------------------------------------------------------------------

“United States person” as defined in Section 7701(a)(30) of the Internal Revenue
Code shall execute and deliver to the Borrower and the Administrative Agent on
or prior to the date such Lender becomes a party hereto (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), one or more (as the Borrower or the Administrative Agent may reasonably
request) duly completed and executed copies of United States Internal Revenue
Service Form W-9 certifying that such Lender is not subject to United States
federal backup withholding.

(e) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA and to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (e), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(f) Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any
respect, it shall promptly update such form or certification or promptly notify
the Administrative Agent and the Borrower in writing of its legal ineligibility
to do so.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.01 (including by the payment of additional amounts
pursuant to this Section 3.01), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

38.



--------------------------------------------------------------------------------

3.02 Survival.

Each party’s obligations under this Article III shall survive termination of the
Term Loan Commitments, repayment, satisfaction or discharge of all other
Obligations hereunder, resignation of the Administrative Agent and any
assignment of rights by, or the replacement of, a Lender.

ARTICLE IV

GUARANTY

4.01 The Guaranty.

Each of the Guarantors hereby jointly and severally, irrevocably, and
unconditionally guarantees to each Lender and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise (including amounts that would become
due but for the operation of the automatic stay under Section 362(a) of the
Bankruptcy Code of the United States of America)) strictly in accordance with
the terms thereof. The Guarantors hereby further agree that if any of the
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise), the Guarantors will,
jointly and severally, promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Obligations, the same will be promptly paid in full when due
(whether at extended maturity, as a mandatory prepayment, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, the obligations of each Guarantor under this Agreement
and the other Loan Documents shall be limited to an aggregate amount equal to
the largest amount that would not render such obligations subject to avoidance
under the Debtor Relief Laws or any comparable provisions of any applicable
state law.

4.02 Obligations Unconditional.

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any law or regulation or other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Section 4.02 that the obligations of
the Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Article IV until such time as
the Obligations (other than contingent indemnification obligations for which no
claim has been asserted) have been paid in full and the Term Loan Commitments
have expired or terminated. Without limiting the generality of the foregoing, it
is agreed that, to the fullest extent permitted by law, the occurrence of any
one or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain absolute and unconditional as described
above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, or any other agreement or instrument referred to in the Loan
Documents shall be done or omitted;

 

39.



--------------------------------------------------------------------------------

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, or any other agreement or instrument
referred to in the Loan Documents shall be waived or any other guarantee of any
of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, or any other agreement or instrument referred to in the Loan
Documents, or against any other Person under any other guarantee of, or security
for, any of the Obligations.

In accordance with Section 2856 of the California Civil Code: (a) each Guarantor
waives any and all rights and defenses available to it by reason of Sections
2787 to 2855, inclusive, of the California Civil Code. No other provision of the
guarantee in this Article IV shall be construed as limiting the generality of
any of the covenants and waivers set forth in this Article IV. As provided
below, the guarantee in this Article IV shall be governed by, and shall be
construed and enforced in accordance with, the internal laws of the State of New
York, without regard to conflicts of laws principles. This paragraph is included
solely out of an abundance of caution, and shall not be construed to mean that
any of the above-referenced provisions of California law are in any way
applicable to this Guaranty or to any of the Obligations.

4.03 Reinstatement.

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person, or any Lender exercises its right of setoff, in respect of the
Obligations is rescinded, invalidated, declared to be fraudulent or
preferential, set aside or must be otherwise restored by any holder of any of
the Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each Lender on demand for all reasonable and
documented costs and expenses (including, without limitation, the fees, charges
and disbursements of counsel) incurred by the Administrative Agent or such
Lender in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law. The obligations of each Guarantor
under this paragraph shall survive termination of this Agreement.

4.04 Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

40.



--------------------------------------------------------------------------------

4.05 Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01. The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.

4.06 Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations (other than contingent indemnification
obligations for which no claim has been asserted) have been paid in full and the
Term Loan Commitments have terminated.

4.07 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising
and shall be binding upon each Guarantor and its successors and assigns, and
each Guarantor irrevocably waives (to the fullest extent permitted by law) any
right (including without limitation any such right arising under California
Civil Code Section 2815) to revoke the guarantee in this Article IV as to future
transactions giving rise to any Obligations.

ARTICLE V

CONDITIONS PRECEDENT TO CLOSING AND BORROWINGS

5.01 Conditions of Initial Borrowing.

This Agreement shall become effective upon and the obligation of each Lender to
make its portion of the Term Loan to be advanced on the Closing Date hereunder
is subject to satisfaction of the following conditions precedent:

(a) Loan Documents. Receipt by the Administrative Agent of executed counterparts
(include by electronic means) of this Agreement and the other Loan Documents,
each executed (in a manner reasonably acceptable to the Administrative Agent) by
a Responsible Officer of the signing Loan Party.

(b) Opinions of Counsel. Receipt by the Administrative Agent a written legal
opinion of Latham & Watkins LLP, addressed to the Administrative Agent and each
Lender as of the Closing Date, dated the Closing Date and in form and substance
satisfactory to the Administrative Agent.

 

41.



--------------------------------------------------------------------------------

(c) Financial Statements. The Administrative Agent shall have received the
Audited Financial Statements, the Interim Financial Statements and such other
reports, statements and due diligence items as the Administrative Agent or any
Lender shall request.

(d) No Material Adverse Effect. There shall not have occurred since December 31,
2017 any event or condition that has had or could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

(e) Litigation. There shall not exist any action, suit, investigation or
proceeding pending or threatened in any court or before an arbitrator or
Governmental Authority that could reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect.

(f) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance satisfactory to the Administrative
Agent and its legal counsel:

(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party; and

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.

(g) Perfection and Priority of Liens. Receipt by the Administrative Agent of the
following:

(i) searches of Uniform Commercial Code filings in the jurisdiction of formation
of each Loan Party or where a filing would need to be made in order to perfect
the Administrative Agent’s security interest in the Collateral, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist other than Permitted Liens;

(ii) UCC financing statements for each appropriate jurisdiction as is necessary,
in the Administrative Agent’s sole discretion, to perfect the Administrative
Agent’s security interest in the Collateral;

(iii) all certificates evidencing any certificated Equity Interests pledged to
the Administrative Agent pursuant to the Pledge Agreement, together with duly
executed in blank and undated stock powers attached thereto;

 

42.



--------------------------------------------------------------------------------

(iv) searches of ownership of, and Liens on, the Registered IP of each Loan
Party in the appropriate governmental offices;

(v) duly executed notices of grant of security interest in the form required by
the Security Agreement as are necessary, in the Administrative Agent’s
reasonable discretion, to perfect the Administrative Agent’s security interest
in the IP Rights of the Loan Parties; and

(vi) such Control Agreements as shall be necessary to cause the Loan Parties to
be in compliance with Section 7.16.

(h) [Intentionally Omitted].

(i) Evidence of Insurance. Receipt by the Administrative Agent of copies of
certificates of insurance of the Loan Parties evidencing liability and casualty
insurance meeting the requirements set forth in the Loan Documents, including,
but not limited to, naming the Administrative Agent as additional insured (in
the case of liability insurance) or Lender’s loss payee (in the case of hazard
insurance) on behalf of the Lenders.

(j) Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower certifying (i) that the
conditions specified in Sections 5.01(d), (e) and (l) and Sections 5.02(a) and
(b) have been satisfied, (ii) that the Borrower and its Subsidiaries (after
giving effect to the transactions contemplated hereby and the incurrence of
Indebtedness related thereto) are Solvent on a consolidated basis, (iii) that as
of the Closing Date, the Borrower and its Subsidiaries have no Indebtedness for
borrowed money, other than Indebtedness permitted by Section 8.03, (iv) that
neither the Borrower nor any Subsidiary as of the Closing Date has outstanding
any Disqualified Capital Stock (v) as true and complete an attached description
of all intercompany Indebtedness of the Borrower and its Subsidiaries.

(k) [Intentionally Omitted].

(l) Governmental and Third Party Approvals. The Borrower and its Subsidiaries
shall have received all material governmental, shareholder and third party
consents and approvals necessary in connection with the transactions
contemplated by this Agreement and the other Loan Documents and the other
transactions contemplated hereby and all applicable waiting periods shall have
expired without any action being taken by any Person that could reasonably be
expected to restrain, prevent or impose any material adverse conditions on the
Borrower or any of its Subsidiaries or such other transactions or that could
seek to threaten any of the foregoing, and no law or regulation shall be
applicable which could reasonably be expected to have such effect.

(m) Corporate Structure and Capitalization. The capital and ownership structure
and the equity holder arrangements of the Borrower on the Closing Date, on a pro
forma basis after giving effect to the transactions contemplated by the Loan
Documents shall be reasonably satisfactory to the Lenders.

(n) Letter of Direction. Receipt by the Administrative Agent of a satisfactory
letter of direction containing funds flow information, with respect to the
proceeds of the Term Loan on the Closing Date.

(o) Fees. Receipt by HCR, the Administrative Agent and the Lenders of any fees
required to be paid on or before the Closing Date.

 

43.



--------------------------------------------------------------------------------

(p) Attorney Costs; Due Diligence Expenses. The Borrower shall have paid all
reasonable and documented fees, charges and disbursements of counsel to HCR and
all reasonable and documented due diligence expenses of HCR and the Lenders, in
each case, incurred to the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided, that, such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and HCR), it being
understood and agreed that the Borrower’s obligations under this Section 5.01(p)
shall not exceed $400,000.

(q) Other. Receipt by the Administrative Agent and the Lenders of such other
documents, instruments, agreements and information as reasonably requested by
the Administrative Agent or any Lender, including, but not limited to,
information regarding litigation, tax, accounting, labor, insurance, pension
liabilities (actual or contingent), real estate leases, material contracts, debt
agreements, property ownership, environmental matters, contingent liabilities
and management of the Borrower and its Subsidiaries; such information may
include, if requested by the Administrative Agent, asset appraisal reports and
written audits of accounts receivable, inventory, payables, controls and
systems.

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

5.02 Conditions to all Borrowings.

The obligation of each Lender to honor any Loan Notice is subject to the
following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (and in all respects if any
such representation or warranty is already qualified by materiality or reference
to Material Adverse Effect) on and as of the date of such Borrowing, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 5.02, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 7.01.

(b) No Default or Event of Default shall exist, or would result from such
proposed Borrowing or from the application of the proceeds thereof.

(c) The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.

Each Loan Notice submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a)
and (b) have been satisfied on and as of the date of the applicable Borrowing.

 

44.



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

6.01 Existence, Qualification and Power.

Each Loan Party and each of its Subsidiaries (a) is duly incorporated, organized
or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

6.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents, (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject,
or (c) violate in any material respect any Law (including, without limitation,
Regulation U or Regulation X issued by the FRB), except with respect to any
conflict, breach, contravention or payment (but not creation of Liens)
referenced in clause (b) to the extent that such conflict, breach, contravention
or payment could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect.

6.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (a) those that have already been obtained and are in full force and
effect, (b) filings to perfect the Liens created by the Collateral Documents and
(c) the filing of any applicable notices under securities laws.

6.04 Binding Effect.

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, subject to applicable Debtor
Relief Laws or other Laws affecting creditors’ rights generally and subject to
general principles of equity.

 

45.



--------------------------------------------------------------------------------

6.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including material liabilities for taxes, commitments and
Indebtedness.

(b) The Interim Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments, and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including material liabilities for taxes, material commitments
and Indebtedness.

(c) From the date of the Audited Financial Statements to and including the
Closing Date, there has been no Disposition by any Loan Party or any Subsidiary,
or any Involuntary Disposition, of any material part of the business or property
of any Loan Party or any Subsidiary, and no purchase or other acquisition by any
of them of any business or property (including any Equity Interests of any other
Person) material to any Loan Party or any Subsidiary, in each case, which is not
reflected in the foregoing financial statements or in the notes thereto and has
not otherwise been disclosed in writing to the Lenders on or prior to the
Closing Date.

(d) The financial statements delivered pursuant to Section 7.01(a) and (b) have
been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) or (b), as applicable) and present fairly in all material
respects (on the basis disclosed in the footnotes to such financial statements)
the consolidated financial condition, results of operations and cash flows of
the Borrower and its Subsidiaries as of the dates thereof and for the periods
covered thereby.

(e) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

6.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any of its Subsidiaries or against
any of their properties or revenues that (a) purport to affect or pertain to
this Agreement or any other Loan Document, or any of the transactions
contemplated hereby or (b) either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

46.



--------------------------------------------------------------------------------

6.07 No Default.

(a) Neither any Loan Party nor any Subsidiary is in default under or with
respect to any Contractual Obligation that could reasonably be expected to have
a Material Adverse Effect.

(b) No Default or Event of Default has occurred and is continuing.

6.08 Ownership of Property; Liens.

Each Loan Party and its Subsidiaries has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of its business, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of each Loan Party and its Subsidiaries is
subject to no Liens, other than Permitted Liens.

6.09 Environmental Compliance.

Except as could not reasonably be expected to have a Material Adverse Effect:

(a) Each of the Facilities and all operations at the Facilities are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Facilities or the Businesses, and
there are no conditions relating to the Facilities or the Businesses that could
give rise to liability under any applicable Environmental Laws.

(b) None of the Facilities contains, or has previously contained, any Hazardous
Materials at, on or under the Facilities in amounts or concentrations that
constitute or constituted a violation of, or could give rise to liability under,
Environmental Laws.

(c) Neither any Loan Party nor any Subsidiary has received any written or verbal
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses, nor does any Responsible Officer of any
Loan Party have knowledge or reason to believe that any such notice will be
received or is being threatened.

(d) Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf of any Loan
Party or any Subsidiary in violation of, or in a manner that would be reasonably
likely to give rise to liability under, any applicable Environmental Law.

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Loan Parties, threatened, under any Environmental
Law to which any Loan Party or any Subsidiary is or will be named as a party,
nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to any Loan
Party, any Subsidiary, the Facilities or the Businesses.

(f) There has been no release or threat of release of Hazardous Materials at or
from the Facilities, or arising from or related to the operations (including,
without limitation, disposal) of any Loan Party or any Subsidiary in connection
with the Facilities or otherwise in connection with the Businesses, in violation
of or in amounts or in a manner that could give rise to liability under
Environmental Laws.

 

47.



--------------------------------------------------------------------------------

6.10 Insurance.

(a) The properties of the Loan Parties and their Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of such
Persons, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates. The insurance coverage of the Loan Parties and
their Subsidiaries as in effect on the Closing Date is outlined as to carrier,
policy number, expiration date, type, amount and deductibles on Schedule 6.10.

(b) The Borrower and its Subsidiaries maintain, if available, fully paid flood
hazard insurance on all real property that is located in a special flood hazard
area and that constitutes Collateral on such terms and in such amounts as
required by The National Flood Insurance Reform Act of 1994 or as otherwise
reasonably required by the Administrative Agent.

6.11 Taxes.

The Loan Parties and their Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.
There is no proposed tax assessment against any Loan Party or any Subsidiary
that would, if made, have a Material Adverse Effect. Neither any Loan Party nor
any Subsidiary thereof is party to any tax sharing agreement with any Person
that is not a Loan Party (other than customary provisions for Taxes contained in
credit, lease or other commercial agreements the primary purposes of which do
not relate to Taxes).

6.12 ERISA Compliance.

(a) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) each Plan is in compliance with
the applicable provisions of ERISA, the Internal Revenue Code and other federal
or state laws, and (ii) each Pension Plan that is intended to be a qualified
plan under Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service to the effect that the
form of such Plan is qualified under Section 401(a) of the Internal Revenue
Code, an application for such a letter is currently being processed by the
Internal Revenue Service or is entitled to rely on the opinion or advisory
letter issued by the Internal Revenue Service to the sponsor of a preapproved
plan document and, to the knowledge of the Loan Parties, nothing has occurred
that would prevent, or cause the loss of, such tax-qualified status.

(b) There are no pending or, to the knowledge of the Loan Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. The Borrower has not engaged in any prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan, in any case,
that has resulted or could reasonably be expected to result in a Material
Adverse Effect.

(c) Except as has not resulted in and could not reasonably be expected to result
in a Material Adverse Effect, (i) no ERISA Event has occurred or is reasonably
expected to occur with respect to any Pension Plan, (ii) the Borrower and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained,
(iii) as of the most recent valuation date for any Pension Plan, the funding
target attainment

 

48.



--------------------------------------------------------------------------------

percentage (as defined in Section 430(d)(2) of the Internal Revenue Code) is
sixty percent (60%) or higher and no facts or circumstances exist that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below sixty percent (60%) as of the most recent valuation
date, (iv) neither the Borrower nor any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums due but not
delinquent under Section 4007 of ERISA, and (v) neither the Borrower nor any
ERISA Affiliate has engaged in a transaction that could reasonably be expected
to be subject to Section 4069 or Section 4212(c) of ERISA.

6.13 Subsidiaries.

Set forth on Schedule 6.13(a) is a complete and accurate list as of the Closing
Date of each Subsidiary of any Loan Party, together with (i) jurisdiction of
organization, (ii) number of shares of each class of Equity Interests
outstanding, (iii) number and percentage of outstanding shares of each class
owned (directly or indirectly) by any Loan Party or any Subsidiary and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto. The outstanding Equity Interests of each Subsidiary of any Loan Party
are validly issued, fully paid and non-assessable and such Equity Interests were
issued in material compliance with all applicable Laws. All issued and
outstanding Equity Interest of the Borrower’s Subsidiaries are free and clear of
all Liens other than Permitted Liens. As of the Closing Date, except as
described on Schedule 6.13(b), there are no outstanding commitments or other
obligations of any Subsidiary to issue, and no rights of any Person to acquire,
any shares of any Equity Interests of any Subsidiary.

6.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of any Loan Party or any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

6.15 Disclosure.

Each Loan Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that, either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether written or oral) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, that, with respect to financial projections, estimates,
budgets or other forward-looking information, the Loan Parties represent only
that such information was prepared in good faith based upon assumptions believed
by the Borrower to be reasonable at the time such information was prepared (it
being understood that such information is as to future events and is not to be
viewed as facts, is subject to significant uncertainties and contingencies, many
of which are beyond the control of the Borrower and its Subsidiaries, that no
assurance can be given that any particular projection, estimate, budget or
forecast will be realized and that actual results during the period or periods
covered by any such projections, estimate, budgets or forecasts may differ
significantly from the projected results and such differences may be material).

 

49.



--------------------------------------------------------------------------------

6.16 Compliance with Laws.

Each Loan Party and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.17 Intellectual Property.

(a) Schedule 6.17 sets forth a complete and accurate list of the following as of
the Closing Date: (i) all Copyrights and all Trademarks of any Loan Party and
its Subsidiaries, that are registered, or in respect of which an application for
registration has been filed or recorded, with the United States Patent and
Trademark Office or the United States Copyright Office or with any other
Governmental Authority (or comparable organization or office established in any
country or pursuant to an international treaty or similar international
agreement for the filing, recordation or registration of interests in
intellectual property), together with relevant identifying information with
respect to such Copyrights and Trademarks, (ii) all Patents of any Loan Party
and its Subsidiaries that are issued, or in respect of which an application has
been filed or recorded, with the United States Patent and Trademark Office or
with any other Governmental Authority (or comparable organization or office
established in any country or pursuant to an international treaty or similar
international agreement for the filing, recordation or registration of interests
in intellectual property), together with relevant identifying information with
respect to such Patents, (iii) all Domain Names of any Loan Party, together with
relevant identifying information with respect to such Domain Names, (iv) each
Copyright License, each Patent License and each Trademark License to which any
Loan Party or any its Subsidiaries is a party and (v) each other right or
interest in the Material IP Rights of any Loan Party and its Subsidiaries. The
items in subsections (i) through (iii) are the “Registered IP”. For each listed
Patent, Schedule 6.17 includes the following information: application number,
patent number (if applicable), country or other filing organization and
registered owner.

(b) Except for IP Rights that have expired or been abandoned in the ordinary
course of business, the Material IP Rights are subsisting, unexpired and have
not been abandoned. To the knowledge of the Loan Parties, the Material IP Rights
that are granted or issued are valid and enforceable and in full force and
effect. No holding, decision or judgment has been rendered by any Governmental
Authority, except for those issued during the ordinary course of prosecution,
that would limit, invalidate, render unenforceable, cancel or question the
validity of any granted or issued Material IP Right, except as could not
reasonably be expected to have a Material Adverse Effect, and to the knowledge
of the Loan Parties, no action or proceeding is pending seeking to limit,
invalidate, render unenforceable, cancel or question the validity of any
Material IP Right that, in any case, if adversely determined, could reasonably
be expected to have a Material Adverse Effect on the value of any Material IP
Right. Except for IP Rights abandoned in the ordinary course of business, the
Borrower and its Subsidiaries have, since taking title to the Material IP
Rights, performed all acts and have paid all required annuities, fees, costs,
expenses and taxes to maintain such Material IP Rights in full force and effect
in the relevant jurisdiction(s), as applicable, subject to any permitted
extensions for the payment thereof. All applications for registration of
Registered IP included in the Material IP Rights of the Loan Parties have been
duly and properly filed, and all issued or granted Registered IP included in
Material IP Rights has been duly and properly filed and

 

50.



--------------------------------------------------------------------------------

issued. The Borrower and its Subsidiaries have not filed any disclaimers (other
than terminal disclaimers filed during the ordinary course of prosecution) or
voluntary reductions in the scope of any of the issued or granted Material IP
Rights after the same have been issued or granted. The Borrower and its
Subsidiaries own, or have been granted a right to use by license or otherwise,
all the Material IP Rights. Neither the Borrower nor any Subsidiary has made any
assignment or agreement in conflict with the security interest in the Material
IP Rights of the Loan Parties granted pursuant to the Collateral Documents and
no license agreement with respect to any of the Material IP Rights conflicts
with the security interest granted to the Administrative Agent, on behalf of the
Lenders, pursuant to the terms of the Collateral Documents. To the extent any of
the Material IP Rights were authored, developed, conceived or created, in whole
or in part, for or on behalf of the Borrower or any Subsidiary by any Person,
then the Borrower or such Subsidiary has entered into a written agreement with
such Person in which such Person has assigned or licensed all right, title and
interest in and to such Material IP Rights to the Borrower or such Subsidiary.
To the knowledge of the Loan Parties, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary or any licensee
of the Borrower or any Subsidiary violates, infringes or misappropriates any
valid and enforceable IP Rights held by any other Person, except as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. No claim or litigation regarding any of the Material IP Rights
is pending or, to the knowledge of the Loan Parties, threatened against the
Borrower or any Subsidiary. None of the Material IP Rights are subject to any
license grant by the Borrower or any Subsidiary or similar arrangement, except
for (x) license grants between the Loan Parties, (y) those license grants
disclosed on Schedule 6.17 and (z) any other immaterial or ministerial licenses.

(c) Except as set forth on Schedule 6.17(b), to the Borrower’s knowledge, no
third party Patent IP Right has been, or is, or will be, infringed by Borrower’s
Exploitation of Udenyca that has resulted in or would reasonably be expected to
result in a Material Adverse Effect.

(d) None of the Borrower, any of its Subsidiaries, or any current or past
employee or consultant of the Borrower or its Subsidiaries has misappropriated
any Trade Secrets of a third party that has resulted in or would reasonably be
expected to result in a Material Adverse Effect.

6.18 Solvency.

The Borrower is Solvent on an individual basis, and the Borrower and its
Subsidiaries are Solvent, on a consolidated basis.

6.19 Perfection of Security Interests in the Collateral.

The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
will be, upon the timely and proper filings, deliveries, notations and other
actions contemplated in the Collateral Documents perfected security interests
and Liens (to the extent that such security interests and Liens can be perfected
by such filings, deliveries, notations and other actions), prior to all other
Liens other than Permitted Liens.

6.20 Business Locations.

Set forth on Schedule 6.20(a) is a list of all real property that is owned or
leased by the Loan Parties as of the Closing Date (with (x) a description of
each real property that is Excluded Property and (y) a designation of whether
such real property is owned or leased). Set forth on Schedule 6.20(b) is the tax
payer identification number and organizational identification number of each
Loan Party as of the Closing Date.

 

51.



--------------------------------------------------------------------------------

The exact legal name and state of organization of (a) the Borrower is as set
forth on the signature pages hereto and (b) each Guarantor is (i) as set forth
on the signature pages hereto, (ii) as set forth on the signature pages to the
Joinder Agreement pursuant to which such Guarantor became a party hereto or
(iii) as may be otherwise disclosed by the Loan Parties to the Administrative
Agent in accordance with Section 8.12(c). Except as set forth on Schedule
6.20(c), no Loan Party has during the five years preceding the Closing Date
(i) changed its legal name, (ii) changed its state of organization, or
(iii) been party to a merger, consolidation or other change in structure.

6.21 Sanctions Concerns; Anti-Corruption Laws; PATRIOT Act.

(a) Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by, any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.

(b) Anti-Corruption Laws. The Loan Parties and their Subsidiaries have conducted
their business in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

(c) PATRIOT Act. To the extent applicable, each Loan Party and each Subsidiary
is in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto and
(ii) the PATRIOT Act.

6.22 Material Contracts.

Except for the Organization Documents and the other agreements set forth on
Schedule 6.22 (collectively with the Organization Documents, the “Material
Contracts”), as of the Closing Date there are no (a) employment agreements
covering the management of the Borrower or any Subsidiary, (b) collective
bargaining agreements or other labor agreements covering any employees of the
Borrower or any Subsidiary, (c) agreements for managerial, consulting or similar
services to which the Borrower or any Subsidiary is a party or by which it is
bound, (d) agreements regarding the Borrower or any Subsidiary, its assets or
operations or any investment therein to which any of its equityholders is a
party or by which it is bound, (e) real estate leases, licenses of IP Rights or
other lease or license agreements to which the Borrower or any Subsidiary is a
party, either as lessor or lessee, or as licensor or licensee (other than
licenses arising from the purchase of “off the shelf” products), (f) customer or
supply agreements to which the Borrower or any Subsidiary is a party, in each
case with respect to the preceding clauses (a), (c), (d), (e) and (f) requiring
payment of more than $5,000,000 in any year or (g) any other agreements or
instruments to which the Borrower or any Subsidiary is a party, and the breach,
nonperformance or cancellation of which, or the failure of which to renew, could
reasonably be expected to have a Material Adverse Effect. Schedule 6.22 sets
forth, with respect to each real estate lease agreement to which the Borrower or
any Subsidiary is a party as of the Closing Date, the address of the subject
property and the annual rental (or, where applicable, a general description of
the method of computing the annual rental). The consummation of the transactions
contemplated by the Loan Documents will not give rise to a right of termination
in favor of any party to any Material Contract.

 

52.



--------------------------------------------------------------------------------

6.23 Compliance of Products.

(a) The Loan Parties represent and warrant:

(i) that the Borrower and its Subsidiaries possess all Permits, including
Regulatory Approvals from the FDA and other Governmental Authorities required
for the conduct of their business as currently conducted, except where the
failure to so possess could not reasonably be expected to result in a Material
Adverse Effect, and all such Permits are in full force and effect, except where
the failure to be in full force and effect could not reasonably be expected to
result in a Material Adverse Effect;

(ii) that the Borrower and its Subsidiaries have not received any written
communication from any Governmental Authority regarding any failure to
materially comply with any Laws, including any terms or requirements of any
Regulatory Approval and, to the knowledge of the Loan Parties, there are no
facts or circumstances that are reasonably likely to give rise to any
revocation, withdrawal, suspension, cancellation, material limitation,
termination or adverse modification of any material Regulatory Approval;

(iii) that none of the officers, directors, employees or, to the Loan Parties’
knowledge, Affiliates of the Borrower or any Subsidiary or any agent or
consultant involved in any Drug Application, has been alleged to have committed
or convicted of any crime or engaged in any conduct for which debarment is
authorized by 21 U.S.C. Section 335a;

(iv) that none of the officers, directors, employees or, to the Loan Parties’
knowledge, Affiliates of the Borrower or any Subsidiary or any agent or
consultant has (A) made an untrue statement of material fact or fraudulent
statement to any Regulatory Authority or failed to disclose a material fact
required to be disclosed to a Regulatory Authority; or (B) committed an act,
made a statement, or failed to make a statement that could reasonably be
expected to provide a basis for the FDA to invoke its policy respecting “Fraud,
Untrue Statements of Material Facts, Bribery, and Illegal Gratuities,” set forth
in 56 Fed. Regulation 46191 (September 10, 1991);

(v) that all applications, notifications, submissions, information, claims,
reports and statistics and other data and conclusions derived therefrom,
utilized as the basis for or submitted in connection with any and all requests
for a Regulatory Approval from the FDA or other Governmental Authority relating
to the Borrower or any Subsidiary, their business operations and Products, when
submitted to the FDA or other Governmental Authority were true, complete and
correct in all material respects as of the date of submission or any necessary
or required updates, changes, corrections or modifications to such applications,
submissions, information and data have been submitted to the FDA or other
Governmental Authority;

(vi) that all preclinical and clinical trials conducted by or on behalf of the
Borrower and its Subsidiaries that have been submitted to any Governmental
Authority, including the FDA and its counterparts worldwide, in connection with
any request for a Regulatory Approval, are being or have been conducted in
compliance in all material respects with the required experimental protocols and
applicable Laws;

 

53.



--------------------------------------------------------------------------------

(vii) that all Products have since January 1, 2016 been manufactured,
transported, stored and handled in all material respects in accordance with
current good manufacturing practices applicable from time to time and applicable
Laws;

(viii) that neither the Borrower nor any Subsidiary has received any written
notice that any Governmental Authority, including without limitation the FDA,
the Office of the Inspector General of HHS or the United States Department of
Justice has commenced or threatened to initiate any action against the Borrower
or a Subsidiary, any action to enjoin the Borrower or a Subsidiary, its
officers, directors, employees, agents and Affiliates, from conducting its
business at any facility owned or used by it or for any material civil penalty,
injunction, seizure or criminal action that could reasonably be expected to have
a Material Adverse Effect;

(ix) neither the Borrower nor any Subsidiary has received from the FDA, at any
time since January 1, 2016, a Warning Letter, unresolved Form FDA-483, “Untitled
Letter,” or similar written correspondence or notice alleging violations of laws
and regulations enforced by the FDA, or any comparable correspondence from any
other Governmental Authority with regard to any Product or the manufacture,
processing, packaging or holding thereof that could reasonably be expected to
have a Material Adverse Effect; and

(x) that, since January 1, 2016, (A) there have been no Safety Notices, (B) to
the Loan Parties’ knowledge, there are no unresolved material product complaints
with respect to the Products which could reasonably be expected to have a
Material Adverse Effect, and (C) to the Loan Parties’ knowledge, there are no
facts that would be reasonably likely to result in (1) a material Safety Notice
with respect to the Products, (2) a material change in the labeling of any of
the Products, or (3) a termination or suspension of marketing of Udenyca.

(b) With respect to Products, the Loan Parties represent and warrant that:

(i) as of the Closing Date, all material Products are listed on Schedule 1.01;

(ii) since January 1, 2016, the operation of the business of the Borrower and
its Subsidiaries with respect to each Product, including the manufacture,
import, marketing, promotion, sale, labeling, and distribution of the Products,
has been in compliance with all Permits and applicable Laws, except where a
failure to so comply could not reasonably be expected to have a Material Adverse
Effect;

(iii) without limiting the generality of Section 6.23(a)(i) and (ii) above, with
respect to any Product being tested or manufactured by the Borrower and its
Subsidiaries, as of the Closing Date, to the Loan Parties’ knowledge, neither
the Borrower nor any Subsidiary has received any written notice from any
applicable Governmental Authority, including the FDA, that such Governmental
Authority is conducting an investigation or review of (A) the Borrower and its
Subsidiaries’ (or any third party contractors therefor) manufacturing facilities
and processes for manufacturing such Product or the marketing and sales of such
Product, in each case which have identified any material deficiencies or
violations of Laws or the Permits related to the manufacture, marketing and/or
sales of such Product that could reasonably be expected to result in a Material
Adverse Effect, or (B) any such Regulatory Approval that could be reasonably
expected to result in a revocation or withdrawal of such Regulatory Approval,
nor has any such Governmental

 

54.



--------------------------------------------------------------------------------

Authority issued any order or recommendation stating that the development,
testing, manufacturing, marketing or sales of such Product by the Borrower and
its Subsidiaries should cease or that such Product should be withdrawn from the
marketplace;

(iv) between December 31, 2016 and the Closing Date, neither the Borrower nor
any Subsidiary has experienced any significant failures in the manufacturing of
any Product for commercial sale that has had or could reasonably be expected to
have, if such failure occurred again, a Material Adverse Effect.

6.24 Labor Matters.

There are no existing or, to the knowledge of the Loan Parties, threatened
strikes, lockouts or other labor disputes involving the Borrower or any
Subsidiary that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect. Except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, hours
worked by and payments of compensation made by the Borrower and its Subsidiaries
to their respective employees are not in violation of the Fair Labor Standards
Act or any other applicable law, rule or regulation dealing with such matters.

6.25 EEA Financial Institution.

No Loan Party or any of their Subsidiaries is an EEA Financial Institution.

ARTICLE VII

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Term Loan Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied (other than
contingent indemnification obligations for which no claim has been asserted),
the Loan Parties shall and shall cause each Subsidiary to:

7.01 Financial Statements.

Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

(a) as soon as available, and in any event within ninety (90) days after the end
of each fiscal year of the Borrower (or, if earlier, when required to be filed
with the SEC), a consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of such fiscal year, and the related consolidated statements of
income or operations, changes in shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any
qualification or exception (other than a “going concern” statement, explanatory
note or like qualification or exception) or any qualification or exception as to
the scope of such audit; and

(b) as soon as available, and in any event within forty-five (45) days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (or, if earlier, when required to be filed with the SEC), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations,

 

55.



--------------------------------------------------------------------------------

Consolidated Revenues, Consolidated Net Sales for all Products, changes in
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

7.02 Certificates; Other Information.

(a) Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

(i) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower, certifying compliance with the covenants set forth in Sections 8.16
and 8.17 and setting forth a calculation of Consolidated Revenues and
Consolidated Net Sales for all Products, in each case, for the four fiscal
quarter period covered by such Compliance Certificate;

(ii) as soon as practicable, and in any event not later than sixty (60) days
after the commencement of each fiscal year of the Borrower, beginning with the
fiscal year commencing January 1, 2019, an annual business plan and budget of
the Borrower and its Subsidiaries for the then current fiscal year containing,
among other things, projections for each quarter of such fiscal year;

(iii) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the
equityholders (other than in their capacities as employees or members of the
Board of Directors of any Loan Party) of any Loan Party, and copies of all
annual, regular, periodic and special reports and registration statements which
a Loan Party may file or be required to file with the SEC under Section 13 or
15(d) of the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(iv) promptly after any reasonable request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the Board of Directors (or the audit committee of
the Board of Directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Subsidiary, or any audit of
any of them;

(v) promptly after the furnishing thereof, copies of any material statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 7.01 or any other clause of this Section 7.02;

(vi) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, (i) copies of each notice
or other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof and (ii) copies
of any material written correspondence or any other material written
communication from the FDA or any other regulatory body;

 

56.



--------------------------------------------------------------------------------

(vii) as soon as practicable upon the reasonable request of the Administrative
Agent or any Lender, copies of the most recent monthly statements for each
Deposit Account, Securities Account and other bank account or securities account
of the Borrower and each other Loan Party;

(viii) promptly, such additional information regarding the business, financial
or corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request; and

(ix) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a certificate of a Responsible Officer of the Borrower
(i) listing (A) all applications by any Loan Party, if any, for Copyrights,
Patents or Trademarks made since the date of the prior certificate (or, in the
case of the first such certificate, the Closing Date), (B) all issuances of
registrations or letters on existing applications by any Loan Party for
Copyrights, Patents and Trademarks received since the date of the prior
certificate (or, in the case of the first such certificate, the Closing Date),
(C) all material Trademark Licenses, Copyright Licenses and Patent Licenses
entered into by any Loan Party since the date of the prior certificate (or, in
the case of the first such certificate, the Closing Date), (D) such supplements
to Schedule 6.17 as are necessary to cause such schedule to be true and complete
in all material respects as of the date of such certificate and (ii) attaching
the insurance binder or other evidence of insurance for any insurance coverage
of any Loan Party or any Subsidiary that was renewed, replaced or modified
during the period covered by such financial statements; and

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 11.02, or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that: the Borrower shall notify the Administrative Agent and
each Lender (by facsimile or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery by a
Lender, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

(b) The Administrative Agent and each Lender shall have the right, from time to
time, not more than once per calendar quarter, during normal business hours and
upon at least five (5) Business Days’ prior written notice to the Borrower
(provided, that, after the occurrence and during the continuance of a Default or
Event of Default, the Administrative Agent and each Lender shall have the right,
as often, at such times and with such prior notice, as each shall determine in
its reasonable discretion), to have one or more Responsible Officers of the
Borrower visit the Administrative Agent’s office (or, at the Administrative
Agent’s election, to conduct a meeting by

 

57.



--------------------------------------------------------------------------------

telecommunications), sufficient to discuss, with the Administrative Agent, the
business, operations, properties and financial and other condition of the
Borrower and its Subsidiaries, to discuss Udenyca or any other Product
(including Consolidated Net Sales and Product inventory), to discuss regulatory
activities with respect to Udenyca or any other Product, to discuss business
development and commercialization efforts relating to Udenyca or any other
Product and to verify compliance with the provisions of the Loan Documents,
among other matters.

7.03 Notices.

(a) Promptly (and in any event, within three (3) Business Days) notify the
Administrative Agent and each Lender of the occurrence of any Default.

(b) Promptly (and in any event, within five (5) Business Days) notify the
Administrative Agent and each Lender of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) Promptly (and in any event, within five (5) Business Days) notify the
Administrative Agent and each Lender of the occurrence of any ERISA Event.

(d) Promptly (and in any event, within five (5) Business Days) notify the
Administrative Agent and each Lender of any material change in accounting
policies or financial reporting practices by the Borrower or any Subsidiary.

(e) Promptly (and in any event, within five (5) Business Days) notify the
Administrative Agent and each Lender of any litigation, arbitration or
governmental investigation or proceeding not previously disclosed by the
Borrower which has been instituted or, to the knowledge of the Loan Parties, is
threatened against the Borrower or any other Loan Party or to which any of the
properties of any thereof is subject which could reasonably be expected to
result in losses and/or expenses in excess of the Threshold Amount.

(f) Promptly (and in any event, within two (2) Business Days) notify the
Administrative Agent and each Lender of the occurrence of any default or event
of default under the Existing Convertible Notes, any Permitted Senior Revolving
Credit Document, any Convertible Bond Indebtedness or any document or other
agreement evidencing any Indebtedness with an aggregate principal amount in
excess of the Threshold Amount.

(g) [Intentionally Omitted]

(h) Promptly (and in any event, within five (5) Business Days) notify the
Administrative Agent and each Lender of (i) the termination of any material
contract other than upon its scheduled termination date; (ii) the receipt by
Borrower or any of its Subsidiaries from a counterparty asserting a default by
Borrower or any of its Subsidiaries under any material contract where such
alleged default, if accurate would permit such counterparty to terminate such
material contract; (iii) the entering into of any new material contract by a
Loan Party; or (iv) any material amendment to a material contract in any manner
adverse to the Lenders; provided, that, for so long as the Borrower is subject
to the public reporting requirements of the Exchange Act, the foregoing items
shall be deemed to be furnished in writing pursuant to this Section 8.02(g) on
the date on which such information is first available via the SEC’s EDGAR system
or any successor thereto.

 

58.



--------------------------------------------------------------------------------

Each notice pursuant to this Section 7.03(a) through (h) not deemed to be
delivered via posting to the SEC’s EDGAR system or any successor thereto shall
be accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
applicable Loan Party has taken and proposes to take with respect thereto. Each
notice pursuant to Section 7.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

7.04 Payment of Obligations.

Pay and discharge all its obligations and liabilities, including (a) prior to
the date on which penalties attach thereto, all federal and state and other
material tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Loan Party or such Subsidiary,
(b) as the same shall become due and payable, all lawful claims which, if
unpaid, would by law become a Lien upon its property (other than Permitted
Liens), and (c) prior to the date on which such Indebtedness shall become
delinquent or in default, all material Indebtedness, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

7.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization (except in a transaction
permitted by Section 8.04 or Section 8.05) except (other than with respect to
the Borrower) to the extent that the failure to do so could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(c) Take all commercially reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(d) Preserve or renew all of its Registered IP in respect of which an
application for registration has been filed or recorded with the United States
Copyright Office or the United States Patent and Trademark Office, the
non-preservation or non-renewal of which could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

7.06 Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition
(ordinary wear and tear excepted) except where the failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(c) Use the standard of care typical in the industry in the operation and
maintenance of its facilities.

 

59.



--------------------------------------------------------------------------------

7.07 Maintenance of Insurance.

(a) Maintain with financially sound and reputable insurance companies not
Affiliates of the Borrower, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.

(b) Without limiting the foregoing, (i) maintain, if available, fully paid flood
hazard insurance on all real property that is located in a special flood hazard
area and that constitutes Collateral, on such terms and in such amounts as
required by The National Flood Insurance Reform Act of 1994 or as otherwise
reasonably required by the Administrative Agent, (ii) furnish to the
Administrative Agent evidence of the renewal (and payment of renewal premiums
therefor) of all such policies prior to the expiration or lapse thereof, and
(iii) furnish to the Administrative Agent prompt written notice of any
redesignation of any such improved real property into or out of a special flood
hazard area.

(c) Subject to Section 7.21, cause the Administrative Agent and its successors
and/or assigns to be named as lender’s loss payee or mortgagee as its interest
may appear, and/or additional insured with respect to any such insurance
providing liability coverage or coverage in respect of any Collateral, and cause
each provider of any such insurance to agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will give the Administrative Agent thirty
(30) days (or such lesser amount as the Administrative Agent may agree) prior
written notice before any such policy or policies shall be adversely altered or
canceled.

7.08 Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted, or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

7.09 Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be.

(b) Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

7.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
desired, upon reasonable advance notice to the Borrower; provided, however,
excluding any such visits and inspections during the continuation of an Event

 

60.



--------------------------------------------------------------------------------

of Default, only the Administrative Agent on behalf of the Lenders may exercise
rights under this Section 7.10 and the Administrative Agent shall not exercise
such rights more often than two (2) times in any calendar year absent the
existence of an Event of Default and only one (1) such time shall be at the
Borrower’s expense; provided, further, however, when an Event of Default exists,
the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.

7.11 Use of Proceeds.

Use the proceeds of the Loans (a) to refinance existing Indebtedness of the
Borrower and its Subsidiaries, (b) to support the commercial launch of Udenyca
and (c) for other general corporate purposes, provided, that, in no event shall
the proceeds of the Loans be used in contravention of any Law or of any Loan
Document.

7.12 Additional Subsidiaries.

Within forty-five (45) days after the acquisition or formation of any Subsidiary
(or such longer period as may be agreed to by the Required Lenders in their sole
discretion):

(a) notify the Administrative Agent thereof in writing, together with the
(i) jurisdiction of organization, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by the Borrower or any Subsidiary and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto; and

(b) if such Subsidiary is a Material Domestic Subsidiary (other than a Foreign
Subsidiary Holding Company), cause such Person to (i) become a Guarantor by
executing and delivering to the Administrative Agent a Joinder Agreement or such
other documents as the Administrative Agent shall reasonably request for such
purpose, and (ii) deliver to the Administrative Agent documents of the types
referred to in Sections 5.01(e) and (f) and if requested by the Administrative
Agent, favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (i)), all in form, content and scope
reasonably satisfactory to the Administrative Agent.

7.13 ERISA Compliance.

Do each of the following: (a) maintain each Plan in compliance with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state law, (b) cause each Pension Plan that is qualified under Section 401(a) of
the Internal Revenue Code to maintain such qualification, and (c) make all
contributions required to be made by the Borrower and its Subsidiaries to any
Pension Plan subject to Section 412, Section 430 or Section 431 of the Internal
Revenue Code, in each case, except as could not reasonably be expected to have a
Material Adverse Effect.

7.14 Pledged Assets.

(a) Equity Interests. Cause 100% of the issued and outstanding Equity Interests
of each Subsidiary directly owned by a Loan Party to be subject at all times to
a first priority, perfected Lien in favor of the Administrative Agent, for the
benefit of the Lenders, pursuant to the terms and conditions of the Collateral
Documents, together with opinions of counsel and any filings and

 

61.



--------------------------------------------------------------------------------

deliveries necessary in connection therewith to perfect the security interests
therein, all in form and substance satisfactory to the Administrative Agent (it
being understood and agreed that no agreement or filing governed by the laws of
any jurisdiction other than New York state shall be required in connection with
the pledge of any Equity Interests of an Immaterial Foreign Subsidiary);
provided that in the case of any Foreign Subsidiary Holding Company or any
Foreign Subsidiary that is a CFC, no Loan Party shall be required to pledge in
excess of 65% of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treasury Regulations Section 1.956-2(c)(2)) and 100% of
the issued and outstanding Equity Interests not entitled to vote (within the
meaning of Treasury Regulations Section 1.956-2(c)(2)) of such Foreign
Subsidiary or such Foreign Subsidiary Holding Company.

(b) Other Property. Cause all property (other than Excluded Property) of each
Loan Party to be subject at all times to first priority (subject to Permitted
Liens), perfected and, in the case of owned real property, title insured Liens
in favor of the Administrative Agent to secure the Obligations pursuant to the
Collateral Documents or, with respect to any such property acquired subsequent
to the Closing Date, such other additional security documents as the
Administrative Agent shall request and, in connection with the foregoing,
deliver to the Administrative Agent such other documentation as the
Administrative Agent may reasonably request including filings and deliveries
necessary to perfect such Liens, Organization Documents, resolutions, and
favorable opinions of counsel to such Person, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

7.15 Compliance with Contractual Obligations.

Comply in all respects with each material contract of such Person, except as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

7.16 Deposit Accounts; Securities Accounts.

(a) Within thirty (30) days after the acquisition or establishment of any
Deposit Account or Securities Account by any Loan Party, provide written notice
thereof to the Administrative Agent and the Lenders.

(b) Subject to Section 7.21, cause all Deposit Accounts and Securities Accounts
of the Loan Parties (other than Excluded Accounts) at all times to be subject to
Control Agreements, in each case in form and substance reasonably satisfactory
to the Administrative Agent (it being understood that the Loan Parties shall
have thirty (30) days to comply with this Section 7.16(b) solely with respect to
any Deposit Account or Securities Account acquired or established after the
Closing Date (such period to be measured from the date of acquisition or
establishment)).

7.17 Products. Without limiting the generality of Section 7.08, in connection
with the development, testing, manufacture, marketing or sale of each and any
Product by the Borrower or any Subsidiary, the Borrower or such Subsidiary shall
comply in all material respects with all Permits.

7.18 Consent of Licensors.

Promptly after entering into or becoming bound by any license or agreement
(other than over-the-counter software that is commercially available to the
public), the failure, breach or termination of which could reasonably be
expected to have a Material Adverse Effect, the Loan Parties shall (a) unless it
has already publicly disclosed such information, provide written notice to the
Administrative Agent and the Lenders of the material terms of such license or
agreement with a description of its likely impact on the

 

62.



--------------------------------------------------------------------------------

Loan Parties’ business or financial condition and (b) in good faith take such
commercially reasonable actions as the Administrative Agent may request to
obtain the consent of, or waiver by, any Person whose consent or waiver is
necessary for (i) the applicable Loan Party’s interest in such licenses or
contract rights to be deemed Collateral and for the Administrative Agent to have
a security interest in it that might otherwise be restricted by the terms of the
applicable license or agreement, whether now existing or entered into in the
future and (ii) the Administrative Agent to have the ability in the event of a
liquidation of any of the Collateral to dispose of such Collateral in accordance
with the Administrative Agent’s rights and remedies under this Agreement and the
other Loan Documents; provided, that, the failure to obtain any such consent or
waiver shall not constitute a Default.

7.19 Anti-Corruption Laws.

Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.

7.20 Maintenance of Material IP Rights.

(a) Renew, prosecute, enforce, defend and maintain all Material IP Rights except
where the failure to renew, prosecute, enforce, defend or maintain any Material
IP Rights could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect or except where upon advice of
counsel not taking such action will be more beneficial to the Material IP Rights
as a whole.

(b) At its sole expense, take any and all commercially reasonable actions and
prepare, execute, deliver and file any and all agreements, documents or
instruments which are necessary and/or desirable to (i) diligently prosecute and
maintain the Patents and (ii) diligently defend or assert the Patents against
infringement or interference by any other Persons, and against any claims of
invalidity or unenforceability, in any jurisdiction (including, without
limitation, by bringing any legal action for infringement or defending any claim
of invalidity or action of a third party for declaratory judgment of
non-infringement or non-interference). Loan Parties shall not disclaim or
abandon, or fail to take any commercially reasonable action necessary or
desirable to prevent the disclaimer or abandonment of, the Patents.
Notwithstanding anything to the contrary in this Section 7.20(b), nothing herein
shall prevent the Borrower in its good faith business judgment from utilizing
its Patents in any manner it deems reasonable, including terminating or failing
to continue any of its Patents.

(c) In the event that any Loan Party becomes aware that the use of the Patents
and/or the Exploitation of Udenyca infringes or violates, either currently or in
the future, any third party intellectual property, such Loan Party shall
promptly use commercially reasonable efforts to attempt to secure the right to
use such intellectual property on behalf of itself and shall pay all costs and
amounts associated with obtaining any such license. Notwithstanding anything to
the contrary in this Section 7.20(c), nothing in this clause (c) shall prevent
Borrower in its good faith business judgment from Exploiting Udenyca in any
matter it deems reasonable or necessary.

7.21 Post-Closing Matters.

The Loan Parties shall:

(a) use commercially reasonable efforts to deliver to the Administrative Agent
within 60 days after the Closing Date, in the case of any personal property
Collateral located at a premises leased by a Loan Party, such Collateral Access
Agreements as may be reasonably required by the Administrative Agent;

 

63.



--------------------------------------------------------------------------------

(b) deliver to the Administrative Agent within 20 days after the Closing Date
endorsements with respect to the insurance required under Section 7.7(c);

(c) deliver to the Administrative Agent within 5 Business Days after the Closing
Date Control Agreements with respects to the Borrower’s accounts held with
Silicon Valley Bank as required under this Agreement; and

(d) deliver to the Administrative Agent within 60 days after the Closing Date
Mortgages with respect to the fee interest of any Loan Party in each real
property identified on Schedule 6.20(a) (other than Excluded Property).

ARTICLE VIII

NEGATIVE COVENANTS

So long as any Lender shall have any Term Loan Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied (other than
contingent indemnification obligations for which no claim has been asserted), no
Loan Party shall, nor shall it permit any Subsidiary to, directly or indirectly:

8.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof; provided, that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 8.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed and (iv) any renewal or extension of
the obligations secured or benefited thereby is permitted by Section 8.03(b);

(c) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet delinquent or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

(d) Liens in respect of property imposed by requirements of Law, which were
incurred in the ordinary course of business and do not secure Indebtedness for
borrowed money, such as, without limitation, carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business that
are securing obligations (i) not then due, (ii) if due, not yet overdue by more
than thirty (30) days, (iii) that if overdue by more than thirty (30) days, are
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP or (iv) with respect to
which the failure to make payment could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect;

 

64.



--------------------------------------------------------------------------------

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA which has resulted or could
reasonably be expected to result in liability, together with any other Lien
imposed by ERISA, in an aggregate amount in excess of the Threshold Amount;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
indemnity and performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances and
title deficiencies affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

(h) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 9.01(h);

(i) Liens securing Indebtedness permitted under Section 8.03(e); provided, that:
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, (ii) the Indebtedness secured thereby does not
exceed the cost (negotiated on an arm’s length basis) or fair market value,
whichever is lower, of the property being acquired on the date of acquisition
and (iii) such Liens attach to such property concurrently with or within ninety
days after the acquisition thereof;

(j) licenses, sublicenses, leases or subleases (other than relating to
intellectual property) granted to others in the ordinary course of business not
interfering in any material respect with the business of any Loan Party or any
of its Subsidiaries;

(k) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

(l) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(m) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(n) (i) Liens of sellers of goods to the Borrower and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses
and (ii) the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases or consignment of goods;

(o) Liens of the financial institution providing the Permitted Senior Revolving
Credit Indebtedness (the “Revolving Credit Lender”) in the Revolving Credit
Priority Collateral securing only the Permitted Senior Revolving Credit
Indebtedness, subject to compliance with Section 8.03(f) and the definition of
“Permitted Senior Revolving Credit Indebtedness”;

 

65.



--------------------------------------------------------------------------------

(p) Liens in favor of customs and revenue authorities arising as a matter of
law, in the ordinary course of business, to secure payment of customs duties in
connection with the importation of goods;

(q) Liens securing liability for reimbursement or indemnification obligations of
the Borrower or any Subsidiary to insurance carriers providing insurance to the
Borrower or any Subsidiary arising by virtue of deposits made in the ordinary
course of business;

(r) cash deposits securing Indebtedness permitted under Sections
8.03(g)(iii) and 8.03(i);

(s) Permitted Licenses; and

(t) other Liens securing Indebtedness not exceeding $500,000 in the aggregate at
any one time outstanding;

8.02 Investments.

Make any Investments, except:

(a) (i) Investments held by the Borrower or such Subsidiary in the form of cash
or Cash Equivalents and (ii) Investments made pursuant to the Borrower
Investment Policy;

(b) Investments existing as of the Closing Date and set forth in Schedule 8.02;

(c) Investments in any Person that is a Loan Party prior to giving effect to
such Investment;

(d) (i) Investments by the Borrower and its Subsidiaries consisting of the
ownership of Equity Interests in their respective Subsidiaries outstanding on
the Closing Date, (ii) Investments by any Subsidiary of the Borrower that is not
a Loan Party in any other Subsidiary of the Borrower that is not a Loan Party,
and (iii) Investments by the Loan Parties in Subsidiaries that are not Loan
Parties in an aggregate amount for all such Investments pursuant to this clause
(d)(iii) not to exceed $2,500,000 in any fiscal year;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f) Permitted Acquisitions;

(g) loans and advances to officers, directors and employees of the Borrower
and/or its Subsidiaries in an aggregate amount not to exceed $500,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes and to purchase Equity Interests of the Borrower;

(h) Guarantees permitted by Section 8.03 (other than by reference to
Section 8.02 (or any clause hereof));

 

66.



--------------------------------------------------------------------------------

(i) Investments consisting of (i) negotiable instruments held for collection in
the ordinary course of business, (ii) lease, utility and other similar deposits
in the ordinary course of business or (iii) Restricted Payments not prohibited
by Section 8.06;

(j) promissory notes and other non-cash consideration that is permitted to be
received in connection with Dispositions permitted by Section 8.05;

(k) Investments (including Indebtedness obligations) received in connection with
the bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(l) Investments in joint ventures or strategic alliances in the ordinary course
of the Borrower’s business consisting of the licensing or development of
technology (it being understood that for purposes of this clause (l) neither any
Product nor any IP Rights associated therewith shall be considered “technology”
(unless such license is a Permitted License)) or the providing of technological
support, provided, that any cash Investments made by the Borrower and its
Subsidiaries pursuant to this clause (l) do not exceed $2,000,000 in the
aggregate any one time outstanding;

(m) to the extent constituting Investments, Investments in the form of Permitted
Bond Hedge Transactions and Permitted Warrant Transactions, in each case,
entered into in connection with Convertible Bond Indebtedness permitted by
Section 8.03(h); and

(n) other Investments not exceeding $2,500,000 in the aggregate at any one time
outstanding.

8.03 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness of the Borrower and its Subsidiaries existing on the Closing
Date and described on Schedule 8.03 and any refinancings, refundings, renewals
or extensions thereof; provided, that, (i) the amount of such Indebtedness is
not increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, (ii) the direct or any contingent obligor with respect thereto is
not changed, as a result of or in connection with such refinancing, refunding,
renewal or extension; (iii) such refinancing, refunding, renewing or extending
Indebtedness has a later or equal final maturity and longer or equal weighted
average life than the Indebtedness being refinanced, refunded, renewed or
extended; (iv) if the Indebtedness being refinanced, refunded, renewed or
extended is subordinated in right of payment to the Obligations, such
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms, taken as a whole, as favorable in all material
respects to the Lenders (including, if applicable, as to Collateral) as those
contained in the documentation governing the Indebtedness being refinanced,
refunded, renewed or extended; (v) if the Indebtedness being refinanced,
refunded, renewed or extended is secured, such refinancing, refunding, renewal
or extension is, if secured, subject to intercreditor arrangements on terms,
taken as a whole, as favorable in all material respects to the Lenders
(including as to the applicable Collateral) as those contained in the
documentation governing the Indebtedness being refinanced, refunded, renewed

 

67.



--------------------------------------------------------------------------------

or extended; (vi) the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate; and (vii) such refinancing, refunding, renewing
or extending Indebtedness may not have guarantors, obligors or security in any
case more extensive than that which applied to the Indebtedness being
refinanced, refunded, renewed or extended; provided, further, that, no
Subsidiary shall Guarantee the Existing Convertible Notes if such Subsidiary
does not also provide a Guarantee of the Obligations.

(c) intercompany Indebtedness permitted under Section 8.02;

(d) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided, that, such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;”

(e) purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred by the Borrower or any of its
Subsidiaries to finance the purchase of fixed assets, and renewals, refinancings
and extensions thereof, provided, that, (i) the total of all such Indebtedness
for all such Persons taken together shall not exceed an aggregate principal
amount of $2,000,000 at any one time outstanding, (ii) such Indebtedness when
incurred shall not exceed the purchase price of the asset(s) financed and
(iii) no such Indebtedness shall be refinanced for a principal amount in excess
of the principal balance outstanding thereon at the time of such refinancing;

(f) Permitted Senior Revolving Credit Indebtedness in an aggregate principal
amount not to exceed the Working Capital Threshold at any one time outstanding
pursuant to a revolving credit facility (a “Working Capital Facility”);
provided, that, (x) no Default or Event of Default shall have occurred and be
continuing both immediately before and immediately after the incurrence of such
Indebtedness and (y) not later than concurrently with the Borrower or any
Subsidiary entering into any Permitted Senior Revolving Credit Document, (i) the
Administrative Agent (at the direction of the Required Lenders), the Loan
Parties and the Revolving Credit Lender shall have entered into an intercreditor
agreement reasonably satisfactory to the Required Lenders pursuant to which
(A) the Revolving Credit Lender shall be granted a first priority security
interest only in the cash, accounts receivable, inventory and ancillary rights
required for the exercise of remedies with respect to the foregoing of the
Borrower and proceeds thereof (collectively, the “Revolving Credit Priority
Collateral”), (B) the Administrative Agent, on behalf of the Lenders, shall
maintain its security interest as a second priority security interest in the
Revolving Credit Priority Collateral, (C) the Administrative Agent, on behalf of
the Lenders, shall maintain its first priority security interest in all other
assets of the Loan Parties (other than Excluded Property) and (D) the Revolving
Credit Lender shall not be granted a security interest in any property of the
Loan Parties other than the Revolving Credit Priority Collateral and (ii) the
Administrative Agent (at the direction of the Required Lenders) and the Loan
Parties shall have entered into amendments, in each case in form and substance
reasonably satisfactory to the Required Lenders, to this Agreement and such
other Loan Documents as are required to, among other things, include in the Loan
Documents such additional representations, warranties, covenants and defaults as
are included in the Permitted Senior Revolving Credit Documents (but not
included in the Loan Documents at such time);

 

68.



--------------------------------------------------------------------------------

(g) Indebtedness in respect of (i) surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantees and similar obligations,
(ii) customary indemnification obligations to purchasers in connection with
Dispositions permitted by Section 8.05, and (iii) letters of credit issued in
the ordinary course of business with respect to the leasing of real property,
construction-related activities or other business transactions in the ordinary
course; provided, that, if no Working Capital Facility is in effect, the
aggregate outstanding amount of such letters of credit shall not exceed
$5,000,000 at any time outstanding and if a Working Capital Facility is in
effect, such letters of credit shall be issued under such Working Capital
Facility and subject to the limits therein;

(h) Convertible Bond Indebtedness; provided, that, (i) such Convertible Bond
Indebtedness shall be unsecured, (ii) no Subsidiary shall Guarantee Convertible
Bond Indebtedness if such Subsidiary does not also provide a Guarantee of the
Obligations, (iii) such Convertible Bond Indebtedness shall not mature, and no
scheduled or mandatory principal payments, prepayments, cash settlements,
repurchases, redemptions or sinking fund or like payments of any Convertible
Bond Indebtedness (excluding, for the avoidance of doubt, (x) the settlement of
conversions at the option of the holders thereof into Qualified Capital Stock
plus cash, if any, in lieu of any fractional share, (y) any customary provisions
granting the issuer thereof the right, but not the obligation, to redeem the
same (it being understood that any exercise of such redemption right will be
subject to Section 8.11), and (z) any customary “fundamental change” provisions
granting the holders of such Convertible Bond Indebtedness a right to require
the repurchase of such Convertible Bond Indebtedness upon a “fundamental change”
of the Borrower in circumstances that would also constitute a Change of Control
under this Agreement (provided, that, any such repurchase cannot be required to
be made fewer than 20 days after such “fundamental change”)) shall be required
at any time on or prior to the date that is one (1) year after the Maturity
Date, (iv) such Convertible Bond Indebtedness shall not include covenants and
defaults that are, taken as a whole, more restrictive on the Loan Parties than
the provisions of this Agreement, (v) no Default or Event of Default shall have
occurred and be continuing at the time of incurrence of such Convertible Bond
Indebtedness or could result therefrom, (vi) immediately after giving effect to
the incurrence of any Convertible Bond Indebtedness, the aggregate outstanding
amount of all Convertible Bond Indebtedness (excluding, for the avoidance of
doubt, the Existing Convertible Notes) shall not exceed twenty percent (20%) of
the Borrower’s Market Capitalization as of the date of pricing for such
Convertible Bond Indebtedness, (vii) such Convertible Bond Indebtedness shall be
subordinated in right of payment to the Obligations on terms and conditions that
are customary for convertible notes, (viii) such Convertible Bond Indebtedness
shall not accrue interest at a stated rate higher than six percent (6%) per
annum (which stated rate, for the avoidance of doubt, excludes any default
interest and customary provisions providing for additional or special interest
up to 1% per annum for the failure to file SEC reports or for the Convertible
Bond Indebtedness to become freely tradable) and (ix) the Borrower shall have
delivered to the Administrative Agent and the Lenders a certificate of a
Responsible Officer of the Borrower certifying as to the foregoing;

(i) Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit processing services, debit cards, stored value cards and
purchase cards (including so-called “procurement cards” or “P-cards”); provided,
that, the aggregate outstanding amount of such Indebtedness shall not exceed
$500,000 at any one time outstanding;

(j) Indebtedness of a Subsidiary acquired pursuant to a Permitted Acquisition
(or Indebtedness assumed by the Borrower or any Subsidiary pursuant to a
Permitted Acquisition as a result of (x) a merger or consolidation or (y) the
acquisition of an asset securing such Indebtedness); provided, that, (i) such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition and such Indebtedness existed
immediately prior to such Permitted Acquisition and (ii) the aggregate
outstanding amount of all such Indebtedness shall not exceed $2,500,000 at any
one time outstanding; and

(k) other unsecured Indebtedness in an aggregate amount not to exceed $2,500,000
at any one time outstanding.

 

69.



--------------------------------------------------------------------------------

8.04 Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided, that, notwithstanding the foregoing provisions
of this Section 8.04 but subject to the terms of Sections 7.12 and 7.14, (a) the
Borrower may merge or consolidate with any of its Subsidiaries, provided, that,
the Borrower shall be the continuing or surviving corporation, (b) any Loan
Party (other than the Borrower) may merge or consolidate with any other Loan
Party (other than the Borrower), (c) any Subsidiary that is not a Loan Party may
be merged or consolidated with or into any Loan Party, provided, that, such Loan
Party shall be the continuing or surviving corporation, (d) any Subsidiary that
is not a Loan Party may be merged or consolidated with or into any other
Subsidiary that is not a Loan Party and (e) any Subsidiary that is not a Loan
Party may dissolve, liquidate or wind up its affairs at any time provided that
such dissolution, liquidation or winding up could not reasonably be expected to
have a Material Adverse Effect and all of its assets and business are
transferred to a Loan Party prior to or concurrently with such dissolution,
liquidation or winding up.

8.05 Dispositions.

Make any Disposition (other than, for the avoidance of doubt, Permitted
Transfers) unless (a) the consideration paid in connection therewith shall be
cash or Cash Equivalents paid contemporaneous with consummation of the
transaction and shall be in an amount not less than the fair market value of the
property disposed of, (b) no Event of Default shall have occurred and be
continuing both immediately prior to and after giving effect to such
Disposition, (c) such transaction does not involve the sale or other disposition
of a minority equity interest in any Subsidiary, (d) such transaction does not
involve a sale, transfer, license or other disposition of Udenyca (or any IP
Rights associated therewith) in the United States or any state or political
subdivision thereof and (e) the aggregate net book value of all of the assets
sold or otherwise disposed of (including, for the avoidance of doubt, the assets
sold or otherwise disposed of in such Disposition) does not exceed $1,500,000 in
any fiscal year.

8.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a) each Subsidiary may make Restricted Payments to any Loan Party;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Qualified Capital Stock of such
Person;

(c) the Borrower may make (i) any payment of cash in lieu of a fractional share
in accordance with the terms of (x) the Existing Convertible Note Purchase
Agreement or (y) any indenture governing Convertible Bond Indebtedness and
(ii) subject to any subordination provisions applicable thereto (to the extent
such Convertible Bond Indebtedness or Existing Convertible Notes is subordinated
to the Obligations), regularly scheduled payments and normal course fee payments
as and when due in accordance with the terms of the Convertible Bond
Indebtedness or Existing Convertible Notes, as applicable;

 

70.



--------------------------------------------------------------------------------

(d) the Borrower may make any payment of premium to a counterparty under a
Permitted Bond Hedge Transaction in accordance with the definition thereof; and

(e) the Borrower may make any payment in connection with a Permitted Warrant
Transaction by (i) delivery of shares of the Borrower’s common stock upon net
share settlement thereof or (ii) set-off and/or payment of an early termination
payment or similar payment thereunder, in each case, in the Borrower’s common
stock upon any early termination thereof.

8.07 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Closing Date
or any business substantially related or incidental thereto.

8.08 Transactions with Affiliates and Insiders.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions not prohibited by Section 8.02, Section 8.03,
Section 8.04, Section 8.05 or Section 8.06, (d) normal and reasonable
compensation and reimbursement of expenses of officers and directors in the
ordinary course of business and (e) except as otherwise specifically limited in
this Agreement, other transactions which are entered into in the ordinary course
of such Person’s business on terms and conditions substantially as favorable to
such Person as would be obtainable by it in a comparable arms-length transaction
with a Person other than an officer, director or Affiliate.

8.09 Burdensome Agreements.

Enter into, or permit to exist, any Contractual Obligation that (a) encumbers or
restricts the ability of any such Person to (i) make Restricted Payments to any
Loan Party, (ii) pay any Indebtedness or other obligations owed to any Loan
Party, (iii) make loans or advances to any Loan Party, (iv) transfer any of its
property to any Loan Party, (v) pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (vi) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (i) through (v) above) for
(1) this Agreement and the other Loan Documents, (2) any document or instrument
governing Indebtedness incurred pursuant to Section 8.03(e), provided, that, any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (3) any Permitted Lien or any
document or instrument governing any Permitted Lien, provided, that, any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien, (4) customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 8.05
pending the consummation of such sale, (5) the Permitted Senior Revolving Credit
Documents or (6) customary provisions regarding confidentiality or restricting
assignment, pledges or transfer of any agreement entered into in the ordinary
course of business or (b) requires the grant of any security for any obligation
if such property is given as security for the Obligations.

8.10 Use of Proceeds.

Use the proceeds of any Loan, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

71.



--------------------------------------------------------------------------------

8.11 Prepayment of Other Indebtedness.

Make (or give any notice with respect thereto) any voluntary or optional payment
or prepayment or redemption, cash settlement or acquisition for value of
(including without limitation, by way of depositing money or securities with the
trustee with respect thereto before due for the purpose of paying when due),
refund, refinance or exchange of any Indebtedness of any Loan Party or any
Subsidiary (other than (a) Indebtedness arising under the Loan Documents,
(b) any Permitted Senior Revolving Credit Indebtedness, (c) any Existing
Convertible Notes or Convertible Bond Indebtedness (in each case under this
clause (c), solely to the extent made with either (i) Qualified Capital Stock of
the Borrower and cash in lieu of any fractional share, or (ii) the proceeds of
issuances or additional issuances of Convertible Bond Indebtedness permitted
under Section 8.03(h), and, in each such case, subject to any subordination
provisions applicable thereto) or (d) Indebtedness permitted by Section 8.03(e)
(solely to the extent made with the proceeds of additional issuances of
Indebtedness permitted under Section 8.03(e)); provided, however, that nothing
in this Section 8.11 will prohibit or otherwise restrict the payment of any
amounts due upon the scheduled maturity of any Existing Convertible Notes or
Convertible Bond Indebtedness, or upon the conversion thereof at the election of
the holder thereof.

8.12 Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity; Certain Amendments.

(a) Amend, modify or change its Organization Documents in a manner materially
adverse to the rights or remedies of the Lenders under the Loan Documents.

(b) Change its fiscal year.

(c) Without providing ten (10) days prior written notice to the Administrative
Agent, change its name, state of organization or form of organization.

(d) Amend, modify or change any of the terms or provisions of any indenture
governing Convertible Bond Indebtedness or any other document related thereto in
a manner inconsistent with the terms of the Loan Documents.

(e) Amend, modify or change the Existing Convertible Note Purchase Agreement or
any other document related thereto in a manner materially adverse to the rights
or remedies of the Lenders under the Loan Documents.

(f) Amend, modify or change any of the terms or provisions of any Permitted
Senior Revolving Credit Document in violation of the terms and provisions of any
intercreditor agreement entered into by the Administrative Agent with respect
thereto.

8.13 Ownership of Subsidiaries.

Notwithstanding any other provisions of this Agreement to the contrary,
(a) permit any Person (other than any Loan Party or any Wholly Owned Subsidiary
of the Borrower) to own any Equity Interests of any Subsidiary of any Loan
Party, except to qualify directors where required by applicable law or to
satisfy other requirements of applicable law with respect to the ownership of
Equity Interests of Foreign Subsidiaries, (b) permit any Loan Party or any
Subsidiary to issue or have outstanding any Disqualified Capital Stock or
(c) create, incur, assume or suffer to exist any Lien on any Equity Interests of
any Subsidiary of any Loan Party, except for Permitted Liens.

 

72.



--------------------------------------------------------------------------------

8.14 Sale Leasebacks.

Enter into any Sale and Leaseback Transaction.

8.15 Sanctions; Anti-Corruption Laws.

(a) Directly or indirectly, use the proceeds of the Term Loan, or lend,
contribute or otherwise make available such proceeds of the Term Loan to any
Person, to fund any activities of or business with any Person, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any Person
(including any Person participating in the transaction, whether as Lender,
Administrative Agent, or otherwise) of Sanctions.

(b) Directly or indirectly, use the proceeds of the Term Loan for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions.

8.16 Liquidity.

Subject to Section 7.21, permit cash, Cash Equivalents and Investments made
pursuant to the Borrower Investment Policy, in each case, of the Borrower held
in Deposit Accounts and Securities Accounts for which the Administrative Agent
shall have received an effective Control Agreement at any time to be less than
$25,000,000; provided, that, if the financial statements delivered by the Loan
Parties pursuant to Section 7.01(a) or (b) for any four fiscal quarter period
and the related Compliance Certificate demonstrate that Consolidated Net Sales
for Udenyca for such four fiscal quarter period were greater than $375,000,000,
the minimum cash, Cash Equivalents and Investments made pursuant to the Borrower
Investment Policy requirement set forth above shall be $0 for each day that
follows the delivery of such financial statements and Compliance Certificate
until delivery of the financial statements and Compliance Certificate for the
next succeeding four fiscal quarter period pursuant to Section 7.01(a) or (b),
as applicable.

8.17 Minimum Consolidated Net Sales.

Permit Consolidated Net Sales for Udenyca, for any fiscal year of the Borrower,
to be less than (a) $70,000,000, for the fiscal year ending December 31, 2019,
(b) $125,000,000, for the fiscal year ending December 31, 2020, and (c)
$150,000,000, for each fiscal year thereafter, measured as of the last day of
the applicable fiscal year for any fiscal year ending thereafter.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within three Business Days after the same becomes due, any interest on any
Loan, or any fee due hereunder, or (iii) within five Business Days after the
same becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

73.



--------------------------------------------------------------------------------

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02, 7.03, 7.05, 7.10,
7.11, 7.12, 7.14, 7.15, 7.16, 7.17, 7.18, 7.19, or 7.21 or Article VIII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the earlier of the date on which (i) such
failure occurred and (ii) written notice thereof shall have been given to the
Borrower by the Administrative Agent or any Lender; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be materially incorrect or
materially misleading when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise), but only after the expiration of any grace
period applicable thereto, in respect of any Indebtedness or Guarantee (other
than Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate outstanding principal amount (including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded (provided, however, that, the occurrence of customary
“conditions to conversion” under any Convertible Bond Indebtedness will not, to
the extent such occurrence permits any holder of such Convertible Bond
Indebtedness to convert the same, constitute an Event of Default under this
clause (e)); or (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which the Borrower or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which the Borrower or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Borrower or such Subsidiary as a result thereof is
greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty calendar days, or an order for relief is
entered in any such proceeding; or

 

74.



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary one or
more final judgments or orders for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage) or any
one or more non-monetary final judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (i) enforcement proceedings are commenced by any creditor
upon such judgment or order or (ii) there is a period of thirty (30) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all Obligations, ceases to be
in full force and effect; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

(k) Material Adverse Effect. There occurs any circumstance or circumstances that
could reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect; or

(l) Change of Control. There occurs any Change of Control; or

(m) Invalidity of Subordination Provisions. Any subordination provision in any
document or instrument governing Indebtedness that is purported to be
subordinated to the Obligations or any subordination provision in any
subordination agreement that relates to any Indebtedness that is to be
subordinated to the Obligations, or any subordination provision in any guaranty
by any Loan Party of any such Indebtedness, shall cease to be in full force and
effect, or any Person (including the holder of any such Indebtedness) shall
contest in any manner the validity, binding nature or enforceability of any such
provision; or

(n) Injunction. Any court order enjoins, restrains, or prevents any Loan Party
from conducting any material part of its business; or

(o) Permitted Senior Revolving Credit Indebtedness and Convertible Notes. There
occurs an “Event of Default” (or any comparable term) under, and as defined in,
any Permitted Senior Revolving Credit Document, the Existing Convertible Note
Purchase Agreement or any indenture governing Convertible Bond Indebtedness; or

 

75.



--------------------------------------------------------------------------------

(p) Udenyca. There occurs any revocation, withdrawal, suspension, cancellation,
material limitation or material modification to any Regulatory Approval in the
United States related to Udenyca which results in either (1) the Borrower being
prevented from marketing or selling Udenyca, or (2) the material impairment of
the Borrower’s ability to market or sell Udenyca so that Borrower is not
reasonably likely to be able to comply with the requirements of Section 8.17, by
either the FDA or the Borrower and such revocation, withdrawal, suspension,
cancellation, material limitation or material modification continues for ninety
(90) days; or

(q) Permitted Bond Hedge Transactions and Permitted Warrant Transactions. There
occurs under any Permitted Bond Hedge Transaction or Permitted Warrant
Transaction an Early Termination Date (as defined therein) resulting from any
event of default or termination event thereunder as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined therein) or the Affected Party
(as defined therein) and the termination value owed by the Borrower or such
Subsidiary as a result thereof, taken together, is greater than the Threshold
Amount, and such termination value is required to be paid in cash and may not be
settled by the delivery of common stock of the Borrower.

9.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(b) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States or under any other Debtor Relief Law, the obligation of each
Lender to make Loans shall automatically terminate, the unpaid Outstanding
Amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, in each case without further act of
the Administrative Agent or any Lender.

If the Obligations are accelerated for any reason, the prepayment premium
required by Section 2.03(e) and the exit fee required by Section 2.06(b) will
also be due and payable as though such Obligations were voluntarily prepaid and
any discount on the Term Loan shall be deemed earned in full and, in each case,
shall constitute part of the Obligations, in view of the impracticability and
extreme difficulty of ascertaining actual damages and by mutual agreement of the
parties as to a reasonable calculation of each Lender’s lost profits as a result
thereof. Any prepayment premium required by Section 2.03(e) and any exit fee
required by Section 2.06(b) payable pursuant to the preceding sentence shall be
presumed to be the liquidated damages sustained by each Lender as the result of
the early termination and the Borrower agrees that it is reasonable under the
circumstances currently existing. The prepayment premium required by
Section 2.03(e) and the exit fee required by Section 2.06(b) shall also be
payable and any discount on the Term Loan shall be deemed earned in full, in
each case, in the event that the Obligations (and/or this Agreement) are
satisfied or released by foreclosure (whether by power of judicial proceeding),
deed in lieu of foreclosure or by any other means. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE BORROWER EXPRESSLY WAIVES THE PROVISIONS OF ANY PRESENT OR
FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE
FOREGOING

 

76.



--------------------------------------------------------------------------------

PREPAYMENT PREMIUM, EXIT FEE AND ANY DISCOUNT ON THE TERM LOAN IN CONNECTION
WITH ANY SUCH ACCELERATION. The Borrower expressly agrees that (i) the
prepayment premium required by Section 2.03(e), the exit fee required by
Section 2.06(b) and any discount on the Term Loan provided for herein is
reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel, (ii) the prepayment
premium required by Section 2.03(e), the exit fee required by Section 2.06(b)
and any discount on the Term Loan shall be payable notwithstanding the then
prevailing market rates at the time payment is made, (iii) there has been a
course of conduct between the Lenders and the Borrower giving specific
consideration in this transaction for such agreement to pay the prepayment
premium required by Section 2.03(e), the exit fee required by Section 2.06(b)
and any discount on the Term Loan, and (iv) the Borrower shall be estopped
hereafter from claiming differently than as agreed to in this paragraph. The
Borrower expressly acknowledges that its agreement to pay the prepayment premium
required by Section 2.03(e), the exit fee required by Section 2.06(b) and any
discount on the Term Loan to the Lenders as herein described is a material
inducement to the Lenders to make the Term Loan hereunder.

9.03 Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 9.02), any amounts received by any Lender or the
Administrative Agent on account of the Obligations shall be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, prepayment
premium and exit fees) payable to the Lenders (including fees, charges and
disbursements of counsel to the respective Lenders) arising under the Loan
Documents and amounts payable under Article III, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on and prepayment premium and exit fees with respect to the
Loans, ratably among the Lenders in proportion to the respective amounts
described in this clause Third held by them;

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been paid in full
in cash, to the Borrower or as otherwise required by Law.

 

77.



--------------------------------------------------------------------------------

ARTICLE X

ADMINISTRATIVE AGENT

10.01 Appointment and Authority.

(a) Each of the Lenders hereby irrevocably appoints HCR Collateral Management,
LLC to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are incidental thereto. Except for the Borrower’s specific rights
contained in Section 10.06, the provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 10.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article X and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto. It is
understood and agreed that the Administrative Agent shall not be obligated to
enforce any remedies against the Collateral to the extent that the
Administrative Agent concludes that such enforcement would cause it personal
liability. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. It is understood and agreed that the Required Lenders may,
notwithstanding such failure to enforce by the Administrative Agent, enforce
remedies against the Collateral.

10.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

10.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

 

78.



--------------------------------------------------------------------------------

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided, that, the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may affect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.01 and Section 9.02) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and non-appealable judgment. If the
Administrative Agent shall request direction from the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) with respect to any action
or actions (including failure to act) in connection with this Agreement, the
Administrative Agent shall be entitled to refrain from taking such action unless
and until it shall have received instruction from such Lenders and the
Administrative Agent shall not incur any liability to any Person by reason of so
refraining. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given in writing
to the Administrative Agent by the Borrower, or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or (vi) the value or sufficiency of any
Collateral.

10.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been

 

79.



--------------------------------------------------------------------------------

made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

10.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

10.06 Resignation of Administrative Agent.

(a) Notice. The Administrative Agent may at any time give written notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, a successor Administrative Agent may be appointed in accordance
with subsection (b) hereof. Such resignation shall be effective on the date
thirty (30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”). Whether or not a successor has been
appointed and accepted such appointment by the Resignation Effective Date, such
resignation shall nonetheless become effective in accordance with such notice on
the Resignation Effective Date.

(b) Appointment of Successor Administrative Agent. Upon any such resignation,
the Required Lenders shall have the right, subject to the approval of the
Borrower (so long as no Event of Default has occurred and is continuing; such
approval not to be unreasonably withheld), to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Required Lenders, been approved (so long as no Event of Default has occurred and
is continuing) by the Borrower or have accepted such appointment within thirty
(30) days after the Administrative Agent’s giving of notice of resignation, then
the Administrative Agent must, on behalf of the Lenders, appoint a successor
Administrative Agent reasonably acceptable to the Borrower (so long as no
Default or Event of Default has occurred and is continuing).

(c) Effect of Resignation. With effect from the Resignation Effective Date:
(i) the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except as set forth in
the next sentence and except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments or other amounts then owed
to the retiring Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative

 

80.



--------------------------------------------------------------------------------

Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Administrative Agent (other than any rights to indemnity payments or other
amounts owed to the retiring Administrative Agent as of the Resignation
Effective Date), and the retiring Administrative Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this Section), other
than any obligations under Section 11.07 hereof. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

10.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

10.08 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 11.04) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 11.04.

 

81.



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

10.09 Collateral and Guaranty Matters.

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion:

(a) to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon payment in full of all
Obligations (other than contingent indemnification obligations for which no
claim has been asserted) under the Loan Documents, (ii) that is sold or
otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other Disposition permitted hereunder or under any
other Loan Document or any Involuntary Disposition, or (iii) as approved in
accordance with Section 11.01;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i);

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents; and

(d) to enter into (i) any intercreditor agreement approved by the Administrative
Agent in connection with Permitted Senior Revolving Credit Indebtedness or
(ii) any subordination agreement approved by the Required Lenders in connection
with Convertible Bond Indebtedness.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.09.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

82.



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that:

(a) no such amendment, waiver or consent shall:

(i) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal (excluding mandatory prepayments), interest, prepayment
premium, fees or other amounts due to the Lenders (or any of them) without the
written consent of each Lender entitled to receive such payment;

(ii) reduce the principal of, the rate of interest specified herein on or the
prepayment premium specified herein on any Loan, or any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender entitled to receive such payment of principal, interest, fees or
other amounts; provided, however, that, only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;

(iii) change any provision of this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby;

(iv) except in connection with a Disposition permitted under Section 8.05,
release all or substantially all of the Collateral without the written consent
of each Lender directly affected thereby;

(v) release the Borrower or, except in connection with a merger or consolidation
permitted under Section 8.04 or a Disposition permitted under Section 8.05, all
or substantially all of the Guarantors without the written consent of each
Lender directly affected thereby, except to the extent the release of any
Guarantor is permitted pursuant to Section 10.10 (in which case such release may
be made by the Administrative Agent acting alone);

(vi) change any provision of Section 2.12 without the written consent of each
Lender directly affected thereby; and

(b) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;

provided, however, that, notwithstanding anything to the contrary herein, (i) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, (ii) each Lender is entitled to vote as such
Lender sees fit on any bankruptcy reorganization plan that affects the Loans,
and each Lender acknowledges that the provisions of Section 1126(c) of the
Bankruptcy Code of the United States supersedes the unanimous consent provisions
set forth herein, and (iii) the Required Lenders shall determine whether or not
to allow a Loan Party to use cash collateral in the context of a bankruptcy or
insolvency proceeding and such determination shall be binding on all of the
Lenders.

 

83.



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, as to any amendment, amendment
and restatement or other modification otherwise approved in accordance with this
Section, it shall not be necessary to obtain the consent or approval of any
Lender that, upon giving effect to such amendment, amendment and restatement or
other modification, would have no Term Loan Commitment or outstanding Loans so
long as such Lender receives payment in full of the principal of and interest
accrued on each Loan made by, and all other amounts owing to, such Lender or
accrued for the account of such Lender under this Agreement and the other Loan
Documents at the time such amendment, amendment and restatement or other
modification becomes effective.

11.02 Notices and Other Communications; Facsimile Copies.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or any other Loan Party or the Administrative Agent, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number of its Lending Office (whether specified on Schedule
11.02 or separately specified to the Borrower and the Administrative Agent).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided, that, the foregoing shall not apply to notices
to any Lender pursuant to Article II if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided, that, approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided, that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

84.



--------------------------------------------------------------------------------

(c) Change of Address, Etc. Each of the Borrower, the Lenders and the
Administrative Agent may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

(d) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Loan Notices) purportedly given by or on behalf of any
Loan Party even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Loan Party. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.01 for the benefit of all the
Lenders; provided, however, that, the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of
Section 2.10), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that, if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 10.01
and (ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.10, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

85.



--------------------------------------------------------------------------------

11.04 Expenses; Indemnity; and Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay, promptly following written
demand therefor, (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, HCR and their respective Affiliates
(including the fees, charges and disbursements of counsel for the Administrative
Agent, HCR and their respective Affiliates), in connection with (A) the
preparation, negotiation, execution and delivery of this Agreement and the other
Loan Documents, including any Loan Documents after the Closing Date, and (B) any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) or the administration of this Agreement and the other Loan
Documents and (ii) all reasonable and documented out-of-pocket expenses incurred
by the Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender), and
shall pay all reasonable fees and charges for attorneys who may be employees of
the Administrative Agent, HCR or any Lender, in connection with the enforcement
or protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (but limited, in the
case of legal counsel, to the reasonable fees, disbursements and other charges
of one firm of counsel for the Indemnitees (taken as a whole), and, if
necessary, one firm of local counsel in each appropriate jurisdiction, in each
case for all such Indemnitees (and, in the case of an actual or perceived
conflict of interest where the Indemnitee affected by such conflict informs the
Borrower of such conflict and thereafter retains its own counsel, of one
additional firm of counsel for all such affected Indemnitees taken as a whole)),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including the Borrower or any other Loan Party) arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or the use or proposed use
of the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by a Loan Party or
any of its Subsidiaries, or any Environmental Liability related in any way to a
Loan Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided, that, such indemnity shall not, (x) as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee (or any Related Indemnified
Party of such Indemnitee) or (B) result from a claim brought by any Loan Party
against such Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction, or (y) be available to the
extent that such

 

86.



--------------------------------------------------------------------------------

losses, claims, damages, liabilities or related expenses arise solely from a
dispute solely among Indemnitees (except when and to the extent that one of the
Indemnitees party to such dispute was acting in its capacity or in fulfilling
its role as an agent or any similar role under this Agreement or any Loan
Document) that does not involve any act or omission by the Borrower or any of
its Affiliates.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to pay in full in cash any amount required under subsection (a) or (b) of
this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof) or any Related Party thereof, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentages (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further, that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), or against any Related Party
thereof acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.09(c).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(d) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, and the repayment, satisfaction or discharge of all
the other Obligations.

11.05 Payments Set Aside.

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without

 

87.



--------------------------------------------------------------------------------

duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender (other than any Defaulting Lender)
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(e) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (e) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees (other than any pharmaceutical operating company or direct or indirect
parent company or companies of such operating company) all or a portion of its
rights and obligations under this Agreement and the other Loan Documents
(including all or a portion of the Loans at the time owing to it); provided,
that, no such assignment shall be made (i) to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries, (ii) to any Defaulting Lender or any of
its Subsidiaries or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (ii) or (iii)
to a natural Person. Neither the Borrower nor any other Loan Party may assign
any of its rights or obligations under this Agreement or any of the other Loan
Documents.

From and after the effective date specified in each Assignment and Assumption,
the assignee thereunder shall be a party to this Agreement and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.02 and 11.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided, that, except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof

 

88.



--------------------------------------------------------------------------------

in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Term Loan Commitments of, and principal
amounts (and interest amounts) of the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Term Loan Commitment and/or the Loans owing
to it); provided, that, (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in clauses
(i) through (vi) of Section 11.01(a) that affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Section 3.01
(subject to the requirements and limitations therein (it being understood that
the documentation required under Section 3.01(c) shall be delivered solely to
the participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section,
provided that such Participant (1) shall be subject to the provisions of
Section 11.13 as if it were an assignee under paragraph (b) of this Section and
(2) shall not be entitled to receive any greater payment under Section 3.01,
with respect to any participation, than its participating Lender would be
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in Law that occurs after the Participant acquired
the applicable Participation. To the fullest extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender; provided, that, such Participant agrees to be subject to
Section 2.10 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and interest amounts) of each Participant’s interest
in the Term Loan or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Treasury Regulations Section 5f.103-1(c). The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

89.



--------------------------------------------------------------------------------

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided,
that, no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

11.07 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) as may be reasonably necessary in connection
with the exercise of any remedies hereunder or under any other Loan Document or
any action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to a Loan Party and its obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrower, (i) to the members of its investment committee (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential) or (j) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by such Loan Party or any Subsidiary, provided, that, in the
case of information received from a Loan Party or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

90.



--------------------------------------------------------------------------------

11.08 Set-off.

If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, after obtaining the prior written consent of the Administrative
Agent, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or its
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch office or Affiliate of such Lender different
from the branch office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that, in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.11 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application,
provided, that, the failure to give such notice shall not affect the validity of
such setoff and application.

11.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

11.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

91.



--------------------------------------------------------------------------------

11.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof and
shall continue in full force and effect as long as any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied. Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Borrowing, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied.

11.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

11.13 Replacement of Lenders.

If any Lender is a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights (other than its existing rights to
payments pursuant to Section 3.01) and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided,
that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
set forth in Section 11.06;

(b) such Lender shall have received payment of an amount equal to one hundred
percent (100%) of (x) the outstanding principal of its Loans, accrued interest
thereon and all other amounts payable to it hereunder and under the other Loan
Documents (other than prepayment premium and exit fees) from the assignee (to
the extent of such outstanding principal and accrued interest) or the Borrower
(in the case of all other amounts) and (y) the prepayment premium required by
Section 2.03(e) and the exit fee required by Section 2.06(b), in each case, from
the Borrower, as if such assignment was a prepayment of one hundred percent
(100%) of the outstanding principal amount of such assignor’s Loans on the
effective date of such assignment;

(c) such assignment does not conflict with applicable Laws; and

(d) a Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

92.



--------------------------------------------------------------------------------

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY OTHER FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK AND
ANY UNITED STATES DISTRICT COURT IN THE STATE OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF LOCATED IN NEW YORK COUNTY, NEW YORK, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

93.



--------------------------------------------------------------------------------

11.15 Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.16 Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature” and words of like import
in any Assignment and Assumption or in any amendment or other modification
hereof (including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

11.17 USA PATRIOT Act.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. The Borrower and the Loan Parties agree to, promptly
following a request by the Administrative Agent or any Lender, provide all such
other documentation and information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

11.18 No Advisory or Fiduciary Relationship.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, HCR, and
the Lenders are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, HCR and the
Lenders on the other hand, (ii) the Borrower has consulted its own

 

94.



--------------------------------------------------------------------------------

legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) the Borrower is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (b)(i) the Administrative Agent, HCR and
each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not and
will not be acting as an advisor, agent or fiduciary, for the Borrower or any of
Affiliates or any other Person and (ii) neither the Administrative Agent nor any
Lender has any obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (c) the Administrative Agent,
HCR and the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent, HCR nor any
Lender has any obligation to disclose any of such interests to the Borrower or
its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases, any claims that it may have against the Administrative
Agent, HCR or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

11.19 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and (b) the
effects of any Bail-In Action on any such liability, including, if applicable:
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

[SIGNATURE PAGES FOLLOW]

 

95.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:     COHERUS BIOSCIENCES, INC.,
a Delaware corporation     By:   /s/ Dennis M. Lanfear     Name: Dennis M.
Lanfear     Title: President and Chief Executive Officer

 

GUARANTORS:     COHERUS INTERMEDIATE CORP.,
a Delaware corporation     By:   /s/ Dennis M. Lanfear     Name: Dennis M.
Lanfear     Title: President and Chief Executive Officer

 

    INTEKRIN THERAPEUTICS INC.,
a Delaware corporation     By:   /s/ Michael Fleming     Name: Michael Fleming  
  Title: President



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     HCR COLLATERAL MANAGEMENT, LLC     By:   /s/ Clarke B.
Futch     Name: Clarke B. Futch     Title: Managing Partner



--------------------------------------------------------------------------------

LENDERS:     HEALTHCARE ROYALTY PARTNERS III, L.P.,
a Delaware limited partnership     By: HealthCare Royalty GP III, LLC, its
general partner     By:   /s/ Clarke B. Futch     Name: Clarke B. Futch    
Title: Managing Partner

 

    HCRP OVERFLOW FUND, L.P.,
a Delaware limited partnership     By: HCRP Overflow GP, LLC, its general
partner     By:   /s/ Clarke B. Futch     Name: Clarke B. Futch     Title:
Managing Partner

 

    HCR MOLAG FUND, L.P.,
a Delaware limited partnership     By: HCR Molag Fund GP, LLC, its General
Partner     By:   /s/ Clarke B. Futch     Name: Clarke B. Futch     Title:
Managing Partner



--------------------------------------------------------------------------------

[Schedule of Exceptions]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF TERM NOTE



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF JOINDER AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE